 



Exhibit 10.19

LIMITED LIABILITY COMPANY AGREEMENT

OF

EDUCATION FIRST FINANCE LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     This Table of Contents does not form part of the Agreement to which it is
attached but is inserted for convenience only.

              Page  
ARTICLE I
       
 
       
FORMATION OF THE COMPANY
       
 
       
Section 1.1. Formation of the Company
    1  
Section 1.2. Name
    1  
Section 1.3. Business of the Company
    1  
Section 1.4. Location of Principal Place of Business
    2  
Section 1.5. Agent for Service of Process
    2  
Section 1.6. Term
    2  
 
       
ARTICLE II
       
 
       
DEFINITIONS
       
 
       
Section 2.1. Definitions
    2  
 
       
ARTICLE III
       
 
       
CAPITAL CONTRIBUTIONS
       
 
       
Section 3.1. Initial Capital Contributions
    14  
Section 3.2. Additional Capital Contributions by the Members
    14  
Section 3.3. Interest on Capital Contributions
    14  
Section 3.4. Withdrawal and Return of Capital Contributions
    15  
 
       
ARTICLE IV
       
 
       
ALLOCATION OF NET INCOME AND NET LOSS
       
 
       
Section 4.1. Allocation of Net Income and Net Loss
    15  
Section 4.2. Other Allocation Provisions
    15  
Section 4.3. Allocations for Income Tax Purposes
    18  
Section 4.4. Withholding
    19  

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE V
       
 
       
DISTRIBUTIONS
       
 
       
Section 5.1. Distributions
    19  
Section 5.2. Tax Distributions
    19  
Section 5.3. Periodic Mandatory Distributions
    20  
 
       
ARTICLE VI
       
 
       
POWERS, RIGHTS AND DUTIES
       
OF THE MEMBERS
       
 
       
Section 6.1. Powers and Duties
    20  
Section 6.2. Limitations
    21  
Section 6.3. Transactions with Affiliates
    21  
Section 6.4. Nature and Validity of Transactions with Members and Affiliates
    22  
Section 6.5. Exculpation
    22  
Section 6.6. Expenses
    22  
Section 6.7. Indemnification of Members
    23  
 
       
ARTICLE VII
       
 
       
OFFICERS, EMPLOYEES AND AGENTS OF THE COMPANY
       
 
       
Section 7.1. Delegation of Authority
    23  
Section 7.2. Powers of Officers Generally
    25  
Section 7.3. Powers of the Chair
    25  
Section 7.4. Powers of the President
    26  
Section 7.5. Powers of the Treasurer
    26  
Section 7.6. Powers of the Secretary
    26  
Section 7.7. Powers of the Vice Presidents, Assistant Treasurers and Assistant
Secretaries
    26  
Section 7.8. Appointment, Compensation, Resignation and Removal
    26  
Section 7.9. Books and Records
    27  
Section 7.10. Access to Information
    28  
Section 7.11. Fiscal Year
    29  
Section 7.12. Company Funds
    29  
Section 7.13. Limits on Power of Officers, Employees and Agents of the Company
    29  
Section 7.14. Tax Matters Partner
    33  
Section 7.15. Business Plan
    34  
Section 7.16. Resolution of Legal Disputes and Policy Disagreements
    35  
Section 7.17. Regulatory Inspection
    36  
Section 7.18. Litigation and Claims Involving Members
    36  
 
       
ARTICLE VIII
       

ii



--------------------------------------------------------------------------------



 



              Page  
INDEMNIFICATION OF OFFICERS, EMPLOYEES AND AGENTS; INSURANCE
       
 
       
Section 8.1. Right to Indemnification
    37  
Section 8.2. Right to Advancement of Expenses
    37  
Section 8.3. Non-Exclusivity of Rights
    38  
Section 8.4. Insurance
    38  
Section 8.5. Indemnification of Employees and Agents of the Company
    38  
 
       
ARTICLE IX
       
 
       
TRANSFERS OF INTERESTS BY MEMBERS
       
 
       
Section 9.1. General
    38  
Section 9.2. Transfer of Interest of Members
    39  
Section 9.3. Further Requirements
    40  
Section 9.4. Consequences of Transfers Generally
    41  
Section 9.5. Capital Account
    42  
Section 9.6. Additional Filings
    42  
 
       
ARTICLE X
       
 
       
RESIGNATION OF MEMBERS;
       
TERMINATION OF COMPANY; LIQUIDATION
       
AND DISTRIBUTION OF ASSETS
       
 
       
Section 10.1. Resignation of Members
    42  
Section 10.2. Dutch Auction Procedure
    43  
Section 10.3. Dissolution of Company
    44  
Section 10.4. Distribution in Liquidation
    45  
Section 10.5. Final Reports
    46  
Section 10.6. Rights of Members
    46  
Section 10.7. Deficit Restoration
    47  
Section 10.8. Termination
    47  
 
       
ARTICLE XI
       
 
       
NOTICES AND VOTING
       
 
       
Section 11.1. Notices
    47  
Section 11.2. Voting
    48  

iii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XII
       
 
       
BOARD OF REPRESENTATIVES
       
 
       
Section 12.1. Number of Representatives; Power of Representatives
    49  
Section 12.2. Removal of Representatives
    49  
Section 12.3. Compensation of Representatives
    49  
Section 12.4. Meetings of the Board
    49  
 
       
ARTICLE XIII
       
 
       
NON-SOLICITATION; NON-COMPETITION
       
 
       
Section 13.1. Agreement not to Solicit
    50  
Section 13.2. Agreement not to Compete
    51  
Section 13.3. Use of Customer Lists by Members
    53  
Section 13.4. Offer of New Products and Services to the Company
    54  
 
       
ARTICLE XIV
       
 
       
MISCELLANEOUS
       
 
       
Section 14.1. Entire Agreement
    54  
Section 14.2. Governing Law, Arbitration, Specific Performance, Choice of Forum,
Damages and Expenses
    55  
Section 14.3. Effect
    58  
Section 14.4. Pronouns and Number
    58  
Section 14.5. Captions
    58  
Section 14.6. Partial Enforceability
    59  
Section 14.7. Counterparts
    59  
Section 14.8. No Third Party Beneficiaries
    59  
Section 14.9. Certain Indemnification
    59  
Section 14.10. Waiver of Partition
    59  
Section 14.11. Amendments and Actions to be in Writing
    60  

iv



--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY AGREEMENT

OF

EDUCATION FIRST FINANCE LLC

          LIMITED LIABILITY COMPANY AGREEMENT of EDUCATION FIRST FINANCE LLC
(the “Company”), dated as of September 9, 1996, between TCB Education First
Corporation, a Delaware corporation (“TCB Sub”), and Student Loan Marketing
Association, a government-chartered private corporation (“Sallie Mae”).

RECITALS

          WHEREAS, the parties hereto desire to form a limited liability company
under the Act (as defined below) for the purposes stated herein.

          NOW, THEREFORE, in consideration of the premises and covenants
contained herein, the parties hereto agree as follows:

ARTICLE I

FORMATION OF THE COMPANY

          Section 1.1. Formation of the Company. The Members (as defined below)
hereby form a limited liability company under the Act. The Members shall
accomplish all filing, recording, publishing and other acts necessary or
appropriate for compliance with all requirements for the formation and operation
of the Company as a limited liability company under this Agreement and the Act
and under all other laws of the State of Delaware and of all other jurisdictions
in which the Company may conduct business. The Company shall not be required to
deliver a copy of the Certificate (as defined below) or any amendments thereto
to any Member.

          Section 1.2. Name. The name of the Company is “Education First Finance
LLC”.

          Section 1.3. Business of the Company. Subject to the limitations on
the activities of the Company otherwise specified in this Agreement, the Company
may engage in any activity or business in which a limited liability company may
lawfully engage under the Act; provided, however, that, notwithstanding any
other provision of this Agreement to the contrary, the Company shall under no
circumstances engage in any activity which is not legally permissible for a
national bank.

 



--------------------------------------------------------------------------------



 



          Section 1.4. Location of Principal Place of Business. The location of
the principal place of business of the Company is New York or such other
location as may be determined by a Majority in Interest of the Members (as
defined below). In addition, the Company may maintain such other offices as may
be determined by a Majority in Interest of the Members at any other place or
places within or without the State of New York.

          Section 1.5. Agent for Service of Process. The agent for service of
process in the State of Delaware shall be The Corporation Trust Company. The
appropriate Officers (as defined below) may, at any time, designate an
additional agent or agents to receive service of process on behalf of the
Company.

          Section 1.6. Term. The term of the Company shall commence on the date
hereof, and shall continue until the Dissolution Date (as defined below), unless
either (a) the Company is earlier dissolved and terminated in accordance with
the provisions of this Agreement or (b) a Majority in Interest of the Members
agree in writing to the extension of the term of the Company.

ARTICLE II

DEFINITIONS

          Section 2.1. Definitions. Unless the context otherwise requires, the
following capitalized terms shall have the meanings indicated in this
Section 2.1:

          “Accountants” means such firm of independent public accountants as
shall be engaged by the Company (in accordance with Section 7.13) in connection
with any audit of any financial statements.

          “Act” means the Limited Liability Company Act, Chapter 434 of Title 6
of the Delaware Code, 6 Del. Code §18-101 et seq., as in effect on the date
hereof and as it may be amended hereafter from time to time.

          “Adjusted Capital Account”, at any time, with respect to the Capital
Account of any Member shall equal the Member’s Capital Account at such time
(x) increased by the sum of (A) the amount of the Member’s share of partnership
minimum gain (as defined in Regulation Section 1.704-2(g)(1) and (3)), (B) the
amount of the Member’s share of partner nonrecourse debt minimum gain (as
defined in Regulation Section 1.704-2(i)(5)) and (C) any amount of the deficit
balance in its Capital Account the Member is obligated to restore on liquidation
of the Company pursuant to this Agreement or is treated as obligated to restore
pursuant to Regulation Section 1.704-1(b)(2)(ii)(c) and (y) decreased by

2



--------------------------------------------------------------------------------



 



reasonably expected adjustments, allocations and distributions described in
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6). This definition shall
be interpreted consistently with Regulation Section 1.704-1(b)(2)(ii)(d).

          “Affiliate” means, with respect to a specified Person, (i) any Person
directly or indirectly owning, controlling or holding with power to vote a
majority of the outstanding voting securities or other voting ownership
interests of the specified Person, (ii) any Person a majority of whose
outstanding voting securities or other voting ownership interests are directly
or indirectly owned, controlled or held with power to vote by the specified
Person, (iii) any Person directly or indirectly controlling, controlled by, or
under common control with the specified Person, (iv) a partnership in which the
specified Person is a general partner, (v) any officer or director of the
specified Person, and (vi) if the specified Person is an officer, director,
general partner or employee, any other entity for which the specified Person
acts in any such capacity.

          “Agreement” means this Limited Liability Company Agreement, as
amended, modified or supplemented from time to time.

          “Applicable Restrictions” has the meaning specified in
Section 13.2(b).

          “Banking Approvals” means all consents, approvals and actions of,
filings with and notices to the Board of Governors of the Federal Reserve
System, the Office of the Comptroller of the Currency and any other federal or
state regulatory authority responsible for supervising banks or bank holding
companies necessary to permit Chase and the other parties to the Venture
Agreements to perform their obligations under this Agreement and the other
Venture Agreements and to consummate the transactions contemplated hereby and
thereby.

          “Bankruptcy Law” means, with respect to any Person, (i) the Bankruptcy
Reform Act of 1978, as amended, and the rules and regulations promulgated
thereunder or (ii) any other law in any jurisdiction applicable to such Person
relating to bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangement or winding-up, or composition or readjustment of debts of such
Person.

          “Board” means the board of Representatives established pursuant to
Article XII.

          “Book Value” means, with respect to any Company Asset as of any date,
such Company Asset’s adjusted basis for Federal income tax purposes as of such
date, except that (i) the initial Book Value of a Company Asset contributed by a
Member to the

3



--------------------------------------------------------------------------------



 



Company (including a Company Asset deemed contributed as a result of a
constructive termination of the Company pursuant to Code Section 708(b)(1)(B))
shall be the Value of such Company Asset on the date of such contribution and
(ii) if the Book Value of a Company Asset has been determined pursuant to clause
(i) above, such Book Value shall thereafter be adjusted by the depreciation,
cost recovery and amortization attributable to such Company Asset assuming that
the adjusted basis of such Company Asset was equal to its Book Value determined
pursuant to the methodology described in Regulation Section
1.704-1(b)(2)(iv)(g)(3).

          “Borrower” means any borrower or cosigner on any Education Related
Loan which is owned (or is to be acquired pursuant to an existing agreement) by
either (i) the Company or the Trust or (ii) Chase or any of its Affiliates.

          “Business” means the business of (directly or indirectly) purchasing,
owning, financing and securitizing Education Related Loans and Other Approved
Products and Services originated or held by Chase and its Affiliates as
contemplated by this Agreement and the Venture Agreements.

          “Business Day” means any day (other than a Saturday, Sunday or legal
holiday in the State of New York) on which banks are open for business in the
State of New York.

          “Business Plan” means the Preliminary Business Plan, as the same may
be amended or modified by a Majority in Interest of the Members, the Initial
Business Plan and any other new or revised business plan which may be approved
from time to time by a Majority in Interest of the Members.

          “Business Policy” means any policy or policies covering the business
and affairs of the Company adopted from time to time by a Majority in Interest
of the Members, as the same may be amended or modified from time to time by a
Majority in Interest of the Members.

          “Capital Account” means, with respect to each Member, the account
established and maintained for such Member on the books of the Company in
compliance with Regulation Sections 1.704-1(b)(2)(iv) and 1.704-2, as amended.
Subject to the preceding sentence, each Member’s Capital Account will initially
equal the amount of cash and the Contribution Value of any property initially
contributed to the Company and, throughout the term of the Company, the Capital
Account of each Member will be (a) increased by (i) the amount of income and
gains allocated to such Member pursuant to Article IV and (ii) any cash or the
Contribution Value of any property subsequently contributed by such Member to
the Company pursuant to Article III, and (b) decreased by the amount of
(i) losses and deductions allocated to such Member pursuant to Article IV, and
(ii) the amount of cash

4



--------------------------------------------------------------------------------



 



and the Distribution Value of any other Company Asset distributed to such Member
by the Company.

          “Capital Contribution” means a contribution to the capital of the
Company.

          “Capitalized Lease Obligations” of any Person means, as of any date as
of which the amount thereof is to be determined, the amount of the liability
capitalized or disclosed (or which should be capitalized or disclosed) in
accordance with generally accepted accounting principles consistently applied in
a balance sheet of such Person in respect of any lease of any property (whether
real, personal or mixed) by that Person as lessee which would, in conformity
with generally accepted accounting principles consistently applied, be required
to be accounted for as a capital lease on such Person’s balance sheet.

          “Cash Equivalents” shall mean (a) debt securities with maturities of
180 days or less from the date of acquisition thereof which are issued or fully
guaranteed or insured as to payment of principal and interest by the United
States of America or any agency thereof, (b) certificates of deposit with
maturities of 180 days or less from the date of acquisition thereof issued by
any United States commercial bank having capital and surplus in excess of
$500,000,000 and having senior debt rated A or better by Thomson BankWatch Inc.
or such other rating agency as may be agreed to by a Majority in Interest of the
Members; (c) commercial paper of a United States issuer rated at least either
A-1 by Standard & Poor’s Corporation or P-1 by Moody’s Investors Service, Inc.
with maturities of 180 days or less from the date of acquisition thereof; and
(d) money market mutual funds.

          “Certificate” means the Certificate of Formation of the Company, as
amended, modified or supplemented from time to time.

          “Chair” means the chair of the Board.

          “Chase” means The Chase Manhattan Corporation, a Delaware corporation,
as constituted on the Closing Date and any successor thereto.

          “Chase Trademarks” means the trademarks or service marks listed on
Annex A hereof.

          “Closing Date” means the later of (i) October 1, 1996 and (ii) the
second Business Day after the first date on which all necessary Banking
Approvals are received.

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time (or any succeeding law).

5



--------------------------------------------------------------------------------



 



          “Commitment Lenders” has the meaning specified in Section 13.2(b)(v).

          “Company” means the limited liability company formed pursuant to this
Agreement under the name “Education First Finance LLC”.

          “Company Asset” means any property or asset of the Company, and
“Company Assets” means the aggregate of all of the property and assets of the
Company.

          “Contribution Value” means the Value of property (other than cash)
contributed by a Member to the Company (net of liabilities secured by such
contributed property that the Company is treated as assuming or taking subject
to pursuant to Section 752 of the Code).

          “Dissolution Date” means August 31, 2026, subject to extension as set
forth in Sections 1.6 and 10.3(a).

          “Distribution Value” of any Company Asset distributed by the Company
to any Member means the Value of such Company Asset (net of all liabilities that
such Member is treated as assuming or taking subject to in connection with such
distribution, pursuant to the provisions of Section 752 of the Code).

          “Dutch Auction Closing” has the meaning specified in Section 10.2(b).

          “Dutch Auction Event” means any of the following events or
occurrences, if either Member notifies the other Member that such event has
occurred pursuant to a written notice describing such event in reasonable detail
(the “Dutch Auction Event Notice”):

     (i) any governmental or regulatory authority informs the Company or any
Member that such authority or its senior staff has determined that the Company’s
Business or any of a Member’s Venture Interests or a Member’s relationship to
the Company violates applicable laws, rules or regulations, and any Member
believes that the determination is reasonably likely to be implemented or given
effect; provided, however, that the parties shall work together in good faith
for a period of 60 days after delivery of the Dutch Auction Event Notice (or, if
such period is not practicable under the circumstances, such shorter period as
may be necessary to avoid any violation of law or official sanction) either
(x) to persuade such authority or its senior staff that no such violation has
occurred or (y) to restructure the transactions contemplated hereby so that the
Company’s Business, the Member’s Venture Interests and the Member’s

6



--------------------------------------------------------------------------------



 



relationship to the Company do not violate applicable law, and no Dutch Auction
Event shall be deemed to have occurred until and unless such period passes
without either such result being achieved;

     (ii) there is a change in any applicable law, rule or regulation which
would alter the accounting treatment or capital cost of a Member’s continued
ownership of its Venture Interests in any way which would have a material
adverse effect on the value of the Interest to such Member; provided, however,
that the parties shall work together in good faith for a period of 60 days after
delivery of the Dutch Auction Event Notice (or, if such period is not
practicable under the circumstances, such shorter period as shall be
practicable) to restructure the transactions contemplated hereby so that such
change would not have a material adverse effect on the value of the Venture
Interests to such Member, and no Dutch Auction Event shall be deemed to have
occurred until and unless such period passes without such result being achieved;

     (iii) any license, permit, authorization, approval, registration, franchise
or similar consent granted or issued by any governmental or regulatory authority
necessary for the continuation of the Business or a material portion thereof or
for a Member’s continued ownership of its Interest is revoked, terminated,
canceled or suspended, and such revocation, termination, cancellation or
suspension (x) cannot be cured at reasonable cost and within a reasonable period
of time and (y) if not cured, would have a material adverse effect on the
Company, the Business or the value to a Member of its Interest;

     (iv) any Parent or other Affiliate of either Member (“the Breaching
Member”) materially breaches any of its obligations, covenants and agreements
with respect to the payment of money set forth in the Participation Agreements
and shall fail to cure such breach within five days after receipt of
notification thereof from the other Member (the “Non-Breaching Member”);
provided, however, that the foregoing shall not constitute a Dutch Auction Event
unless the Non-Breaching Member delivers a Dutch Auction Event Notice to the
Breaching Member; or

     (v) Sallie Mae delivers a Dutch Auction Event Notice to TCB Sub under the
circumstances described in the last sentence of Section 13.2(a).

     “Education Related Loans” means:

     (i) any loan authorized under the Federal Family Education Loan Program or
any successor program;

7



--------------------------------------------------------------------------------



 



     (ii) any Health Education Assistance Loan or any loan under any successor
program;

     (iii) any other loan made to individual borrowers under a public or private
program which is exclusively designed, and the primary marketing focus of which
is, to meet the costs of education, including vocational training but excluding
primary and high school education; and

     (iv) any other loan made to individual borrowers under a public or private
program, a major purpose or marketing focus of which program is to meet the
costs of education, including vocational training, but only if such loan has
been designated an Education Related Loan by a Majority in Interest of the
Members.

          “Event of Withdrawal” has the meaning specified in Section 10.3.

          “Expiration Date” has the meaning specified in Section 13.1.

          “Federal Family Education Loan Program” means the program set forth in
Part B of Title IV of the Higher Education Act of 1965, as amended, and any
Federally-sponsored successor to such program involving privately-made, publicly
guaranteed loans.

          “Fiscal Year” has the meaning specified in Section 7.11.

          “Guaranty Agency” means any Guaranty Agency approved by the Finance
Company and by the Servicer or any other Primary Servicer.

          “Health Education Assistance Loans” means a loan authorized pursuant
to Title VII, Part C, Subpart I of the Public Health Services Act, as amended,
or any successor thereto.

          “Initial Business Plan” has the meaning specified in Section 7.15.

          “Initial Employees” means all employees of the Company whose
employment with the Company commences on or before January 1, 1997.

          “Interest”, when used in reference to an interest in the Company,
means the entire ownership interest of a Member in the Company at any particular
time, including, without limitation, its interest in the capital, profits,
losses and distributions of the Company.

8



--------------------------------------------------------------------------------



 



          “Investment”, as applied to any Person, means any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest of
such Person in, stock or other securities of any other Person, or any direct or
indirect loan, advance or capital contribution by that Person to any other
Person (including all indebtedness and accounts receivable from that other
Person which are not current assets or did not arise from sales to that other
Person in the ordinary course of business but excluding all Education Related
Loans and Other Approved Products and Services).

          “Key Officer” means the President and any Officer who directly reports
to the President.

          “Legal Dispute” has the meaning specified in Section 7.16(a).

          “Liens” means any mortgage, pledge, assessment, security interest,
lease, lien, adverse claim, levy, charge or other encumbrance of any kind, or
any conditional sale contract, title retention contract or other contract to
give any of the foregoing.

          “Liquidator” has the meaning specified in Section 10.3(b).

          “Majority in Interest of the Members” at any time means Members whose
aggregate Percentage Interests exceed 75%.

          “Marketing Company” means the limited liability company formed
pursuant to the Marketing Company Agreement under the name “Education First
Marketing LLC”.

          “Marketing Company Agreement” means the Limited Liability Company
Agreement of Education First Marketing LLC, dated as of even date herewith,
between TCB Sub and Sallie Mae, as the same may be amended from time to time.

          “Material Contract” means (a) any material license agreement to which
the Company or any of its Subsidiaries is a party either as licensee or as
licensor, (b) any of the Venture Agreements, (c) any contract which involves
payments either to or by the Company or any of its Subsidiaries in excess of
$50,000 in any Fiscal Year and (d) any contract with a term of more than one
year.

          “Member” means TCB Sub and Sallie Mae and each Person admitted as a
Substituted Member pursuant to Article IX, and, with respect to those provisions
of this Agreement concerning a Member’s rights to receive a share of profits or
other distributions or the return of a Member’s contribution, any Transferee of
a Member’s Interest in the Company (except that a

9



--------------------------------------------------------------------------------



 



Transferee who is not admitted as a Member shall have only those rights
specified by the Act and which are consistent with the terms of this Agreement).

          “Net Income” and “Net Loss”, respectively, for any period means the
income and loss, respectively, of the Company for such period as determined in
accordance with the method of accounting followed by the Company for Federal
income tax purposes, including, for all purposes, any income exempt from tax and
any expenditures of the Company which are described in Code Section
705(a)(2)(B); provided, however, that in determining Net Income and Net Loss and
every item entering into the computation thereof, solely for the purpose of
adjusting the Capital Accounts of the Members (and not for purposes of
determining the Members’ distributive shares for tax purposes of the Company’s
items of income, gain, loss and deduction), (A) any income, gain or loss
attributable to the taxable disposition (including a disposition pursuant to
Section 4.2(g)) of any Company Asset shall be computed as if the adjusted basis
of such Company Asset on the date of such disposition equalled its Book Value as
of such date, and (B) depreciation, cost recovery and amortization as to any
Company Asset shall be computed by assuming that the adjusted basis of such
Company Asset equalled its Book Value determined pursuant to the methodology
described in Regulation Section 1.704-1(b)(2)(iv)(g)(3); and provided, further,
that any item (computed as provided above and after taking into account the
adjustments in the preceding proviso) allocated under Section 4.2 shall be
excluded from the computation of Net Income and Net Loss.

          “Offer Price” has the meaning specified in Section 10.2(a).

          “Offeree” has the meaning specified in Section 10.2(a).

          “Offeree’s Notice” has the meaning specified in Section 10.2(a).

          “Offeror” has the meaning specified in Section 10.2(a).

          “Offeror’s Notice” has the meaning specified in Section 10.2(a).

          “Officer” means any officer of the Company appointed pursuant to
Section 7.8.

          “Other Approved Products and Services” means the products and services
described on Annex B and any other products and services designated as Other
Approved Products and Services by a Majority in Interest of the Members.

          “Parent” of any Person means the entity which is the

10



--------------------------------------------------------------------------------



 



ultimate owner of all of the equity interests and all of the voting securities
or other voting interests of such Person, either directly or through one or more
Wholly Owned Subsidiaries.

          “Participation Agreements” means the (i) Master Participation
Agreement dated as of the date hereof among the Trustee, the Company and TCB
Sub, (ii) the Master Participation Agreement dated as of the date hereof among
the Trustee, the Company and Sallie Mae, (iii) the Interim Participation
Agreement dated as of the date hereof among The Chase Manhattan Bank (the “Chase
Bank”), the Company and the Trustee, (iv) the Interim Participation Agreement
dated as of the date hereof among Chase Manhattan Bank (USA), N.A., the Company
and the Trustee, (v) the Interim Participation Agreement dated as of the date
hereof among Texas Commerce Bank, National Association, the Company and the
Trustee, (vi) the ELSC Loan Participation Agreement dated as of the date hereof
among Chase Bank, the Company and the Trustee, (vii) the ELSC Loan
Subparticipation Agreement dated as of the date hereof among TCB Sub, the
Company and the Trustee and (viii) the ELSC Loan Subparticipation Agreement
dated as of the date hereof among Sallie Mae, the Company and the Trustee, in
each case as the same may be amended from time to time.

          “Percentage Interest” means, with respect to each Member, 50%.

          “Person” means any individual, partnership, limited liability company,
association, corporation, trust or other.

          “Policy Disagreement” has the meaning specified in Section 7.16(a).

          “Preliminary Business Plan” means the current preliminary business
plan for the Company, which is attached hereto as Exhibit I.

          “President” means the president of the Company.

          “Presumed Tax Liability” means, for any Member, for any Fiscal Year,
an amount equal to the product of (a) the amount of the Company’s taxable income
allocated to such Member for that Fiscal Year and (b) the Presumed Tax Rate.

          “Presumed Tax Rate” means the highest effective combined Federal,
state and local income tax rate applicable during such Fiscal Year to a
tax-paying corporation doing business solely in New York City, New York and
taxable at the highest marginal Federal, state and local income and franchise
tax rates; provided, however, that for purposes of determining the highest
effective combined Federal, state and local income tax rates, each such tax rate
(except the Federal rate) shall be multiplied by the difference between one and
the highest Federal rate.

11



--------------------------------------------------------------------------------



 



          “Primary Servicer” means the Servicer or any successor servicer
providing services with respect to the Education Related Loans substantially
similar to those provided by the Servicer under the Servicing Agreement.

          “Purchaser” has the meaning specified in Section 10.2(b).

          “Regulation” means a Treasury Regulation promulgated under the Code.

          “Representative” has the meaning specified in Section 12.1.

          “Restricted Business” has the meaning specified in Section 13.2(b).

          “Restricted Company” has the meaning specified in Section 13.2(b).

          “Sallie Mae” has the meaning specified in the forepart of this
Agreement.

          “Sallie Mae Trademarks” means the trademarks or service marks listed
on Annex C hereof.

          “Secretary” means the secretary of the Company.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

          “Securities Exchange Act” means the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.

          “Seller” has the meaning specified in Section 10.2(b).

          “Senior Officers” has the meaning specified in Section 7.16(a).

          “Servicer” means Sallie Mae Servicing Corporation, a Virginia
Corporation.

          “Servicing Agreement” means the Loan Servicing Agreement of even date
herewith among the Servicer, the Trustee and the Company, as the same may be
amended from time to time.

          “Substituted Member” means any Person admitted to the Company as a
substituted Member pursuant to the provisions of Article IX.

12



--------------------------------------------------------------------------------



 



          “Subsidiary” of any Person means any Person in which such first Person
owns a majority of the equity interests or a majority of the voting securities
or other voting interests, either directly or through one or more Subsidiaries.

          “Tax Distribution” has the meaning specified in Section 5.2.

          “Tax Matters Partner” shall have the meaning specified in
Section 7.14.

          “TCB Sub” has the meaning specified in the forepart of this Agreement.

          “Transfer”, “Transferee” and “Transferor” have respective meanings
specified in Section 9.1.

          “Treasurer” means the treasurer of the Company.

          “Trust” means the Chase/Sallie Mae Education Loan Trust established
under the Trust Agreement, dated as of the date hereof, between the Company and
The Chase Manhattan Bank, as Trustee.

          “Trustee” means The Chase Manhattan Bank, solely in its capacity as
trustee of the Trust and not in its individual capacity.

          “Value” of any Company Asset as of any date means the fair market
value of such Company Asset as of such date, as determined by a Majority in
Interest of the Members (except that if there is a Liquidator, such
determination shall be made by the Liquidator) upon a reasonable basis and in
good faith.

          “Venture Agreements” means the contracts and agreements listed in
Annex D hereto, as the same may be amended from time to time.

          “Venture Interests” of any Member at any particular time means (i) all
Interests of such Member and its Affiliates in the Company, (ii) the entire
ownership interest of such Member and its Affiliates in the Marketing Company at
such time, including, without limitation, its interest in the capital, profits,
losses and distributions of the Marketing Company and (iii) the entire ownership
interest of such Member and its Affiliates in any loan participations issued
under the Participation Agreements.

          “Wholly Owned Subsidiary” of any Person means any Subsidiary in which
such Person owns all of the equity interests and all of the voting securities or
other voting interests,

13



--------------------------------------------------------------------------------



 



either directly or through one or more Wholly Owned Subsidiaries.

ARTICLE III

CAPITAL CONTRIBUTIONS

          Section 3.1. Initial Capital Contributions. Simultaneously with the
execution of this Agreement, each of TCB Sub and Sallie Mae shall make a Capital
Contribution of $50. Prior to the Closing Date, each of TCB Sub and Sallie Mae
shall make the Capital Contributions in cash and property set forth opposite
such Member’s name under the headings “Cash” and “Other Property” on Annex E of
this Agreement. The Members agree that the value of such assets (other than
cash) on the date hereof is the amount set forth under the heading “Value of
Other Property” on Annex E of this Agreement. The Members agree that during the
remaining term of this Agreement, each Member will make additional Capital
Contributions, at the times and in the amounts requested by the Company;
provided, however, that the aggregate amount of Capital Contributions by any
Member to the Company, together with the aggregate amount of any capital
contributions made by such Member to the Marketing Company under the Marketing
Company Agreement shall not exceed $15,000,000 except with the written consent
of each Member.

          Section 3.2. Additional Capital Contributions by the Members. Except
as set forth in Section 3.1, no Capital Contributions shall be made to the
Company except with the written consent of each Member.

          Section 3.3. Interest on Capital Contributions. No Member shall be
entitled to interest on or with respect to any Capital Contribution.

          Section 3.4. Withdrawal and Return of Capital Contributions. Except as
provided in this Agreement, no Member shall be entitled to withdraw any part of
that Member’s Capital Contribution or to receive distributions from the Company.

14



--------------------------------------------------------------------------------



 



ARTICLE IV

ALLOCATION OF NET INCOME AND NET LOSS

          Section 4.1. Allocation of Net Income and Net Loss.

          The Members agree to treat the Company as a partnership and the
Members as partners for Federal income tax purposes and shall file all tax
returns accordingly. The Company and each Member shall refrain from filing with
the Internal Revenue Service (the “IRS”) any election for the Company to be
treated as an association taxable as a corporation, and shall file with the IRS
any election permitted under final Regulations for the Company to be treated as
a partnership for Federal income tax purposes. Except as provided in
Section 4.2, the Company’s Net Income or Net Loss, as the case may be, and each
item of income, gain, loss and deduction entering into the computation thereof,
for each Fiscal Year shall be allocated to the Members in accordance with their
respective Percentage Interests; provided, that upon the sale of all or
substantially all Company Assets or upon the liquidation of the Company, items
of income, gain, deduction and loss shall first be allocated to the Members so
as to cause, to the extent possible, the Members’ Capital Account balances to be
proportionate to the Members’ respective Percentage Interests and then in
accordance with the Members’ respective Percentage Interests.

          Section 4.2. Other Allocation Provisions.

          (a) If there is a net decrease in “partnership minimum gain” (within
the meaning of Regulation Section 1.704-2(d)) for a Fiscal Year, then there
shall be allocated to each Member items of income and gain for that Fiscal Year
equal to that Member’s share of the net decrease in partnership minimum gain
(within the meaning of Regulation Section 1.704-2(g)(2)), subject to the
exceptions set forth in Regulation Section 1.704-2(f)(2), (3), and (5),
provided, that if the Company has any discretion as to an exception set forth
pursuant to Regulation Section 1.704-2(f)(5), the Tax Matters Partner may
exercise such discretion on behalf of the Company. The Tax Matters Partner
shall, if the application of the minimum gain chargeback requirement would cause
a distortion in the economic arrangement among the Members, ask the Commissioner
to waive the minimum gain chargeback requirement pursuant to
Regulation Section 1.704-2(f)(4). The foregoing is intended to be a “minimum
gain chargeback” provision as described in Regulation Section 1.704-2(f) and
shall be interpreted and applied in all respects in accordance with that
Regulation.

          If during a Fiscal Year there is a net decrease in partner nonrecourse
debt minimum gain (as determined in accordance with
Regulation Section 1.704-2(i)(3)), then, in addition to the amounts, if any,
allocated pursuant to the

15



--------------------------------------------------------------------------------



 



preceding paragraph, any Member with a share of that partner nonrecourse debt
minimum gain (determined in accordance with Regulation Section 1.704-2(i)(5)) as
of the beginning of the Fiscal Year shall, subject to exceptions set forth in
Regulation Section 1.704-2(i)(4) (provided, that if the Company has any
discretion as to an exception set forth by reference to
Regulation Section 1.704-2(f)(5), the Tax Matters Partner may exercise such
discretion on behalf of the Company), be allocated items of income and gain for
the year (and, if necessary, for succeeding years) equal to that Member’s share
of the net decrease in the partner nonrecourse minimum gain. The Tax Matters
Partner shall, if the application of the partner nonrecourse debt minimum gain
chargeback requirement would cause a distortion in the economic arrangement
among the Members, ask the Commissioner to waive the minimum gain chargeback
requirement pursuant to Regulation Sections 1.704-2(f)(4) and 1.704-2(i)(4). The
foregoing is intended to be the “chargeback of partner nonrecourse debt minimum
gain” required by Regulation Section 1.704-2(i)(4) and shall be interpreted and
applied in all respects in accordance with that Regulation.

          (b) If during any Fiscal Year of the Company a Member unexpectedly
receives an adjustment, allocation or distribution described in
Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), which causes or
increases a deficit balance in the Member’s Adjusted Capital Account, there
shall be allocated to the Member items of income and gain (consisting of a pro
rata portion of each item of Company income, including gross income, and gain
for such year) in an amount and manner sufficient to eliminate such deficit as
quickly as possible. The foregoing is intended to be a “qualified income offset”
provision as described in Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted and applied in all respects in accordance with that Regulation.

          (c) If any Member has a deficit in its Adjusted Capital Account, such
Member shall be specially allocated items of Company income and gain in the
amount of such deficit as rapidly as possible, provided that an allocation
pursuant to this Section 4.2(c) shall be made if and only to the extent that
such Member would have a deficit in its Adjusted Capital Account after all other
allocations provided for in this Agreement have been tentatively made as if this
Section 4.2(c) were not in this Agreement.

          (d) Notwithstanding anything to the contrary in this Article IV:

     (i) Company losses, deductions, or Code Section 705(a)(2)(B) expenditures
that are attributable to a particular partner nonrecourse liability shall be
allocated to the Member that bears the economic risk of loss for the

16



--------------------------------------------------------------------------------



 



liability in accordance with the rules of Regulation Section 1.704-2(i); and

     (ii) Company losses, deductions, or Code Section 705(a)(2)(B) expenditures
that are attributable to the Company’s partnership nonrecourse liabilities shall
be allocated to the Members in accordance with their Percentage Interests.

          (e) Notwithstanding any provision of Section 4.1 no allocation of Net
Losses shall be made to a Member if it would cause the Member to have a negative
balance in its Adjusted Capital Account. Allocations of Net Losses that would be
made to a Member but for this Section 4.2(e) shall instead be made to other
Members pursuant to Section 4.1 to the extent not inconsistent with this Section
4.2(e). To the extent allocations of Net Losses cannot be made to any Member
because of this Section 4.2(e), such allocations shall be made to the Members in
accordance with Section 4.1 notwithstanding this Section 4.2(e).

          (f) To the extent that any item of income, gain, loss or deduction has
been specially allocated pursuant to paragraphs (b), (c) or (e) of this
Section 4.2 and such allocation is inconsistent with the way in which the same
amount otherwise would have been allocated under Section 4.1, subsequent
allocations under Section 4.1 shall be made, to the extent possible and without
duplication, in a manner consistent with paragraphs (a), (b), (c) and (e) which
negate as rapidly as possible the effect of all such inconsistent allocations
under said paragraphs (b), (c) and (e).

          (g) Solely for the purpose of adjusting the Capital Accounts of the
Members, and not for purposes of determining the Members’ distributive shares
for tax purposes of the Company’s items of income, gain, loss and deduction, if
any property is distributed in kind to any Member, the difference between its
Value and its Book Value at the time of distribution shall be treated as gain or
loss recognized by the Company and allocated pursuant to the provisions of
Section 4.1.

          (h) In determining the Members’ share of the excess nonrecourse
liabilities of the Company, if any, for purposes of
Regulation Section 1.752-3(a)(3), the Members’ share of Company profits shall be
proportional to the Members’ Percentage Interests.

          (i) Except to the extent otherwise required by the Code and
Regulations, if an Interest in the Company is transferred in whole or in part in
any Fiscal Year, the items of income, gain, loss, deduction and credit allocable
to such Interest for such Fiscal Year shall be apportioned between the
transferor and the transferee in proportion to the number of days

17



--------------------------------------------------------------------------------



 



in such Fiscal Year the Interest is held by each of them, except that, if they
agree between themselves and so notify the Tax Matters Partner within thirty
days after such transfer, then at their option and expense, (i) all items or
(ii) extraordinary items, including capital gains and losses, may be allocated
to the Person who held the Interest on the date such items were realized or
incurred by the Company.

          (j) Any allocations made pursuant to this Article IV shall be made in
the following order: (i) Section 4.2(a), (ii) Section 4.2(b),
(iii) Section 4.2(d), (iv) Section 4.2(f), (v) Section 4.2(i), (vi) Section 4.1
and (vii) Section 4.2(c). These provisions shall be applied as if all
distributions and allocations were made at the end of the Fiscal Year. Where any
provision depends on the Capital Account of any Member, that Capital Account
shall be determined after the operation of all preceding provisions for the
year. These allocations shall be made consistently with the requirements of
Regulation Section 1.704-2(j).

          (k) If, for any taxable period of the Company, the Company is deemed
to have a net increase (or decrease) in income for tax purposes as a result of a
redetermination by a tax authority resulting from transactions between the
Company and any Member or any Affiliate of any Member, the item or items of
income or gain (or loss or deduction) that resulted in such increase (or
decrease) in income shall be allocated to the Member that was (or the Affiliate
of which was) a party to the transaction and the Capital Accounts of the Members
shall reflect such allocations.

          Section 4.3. Allocations for Income Tax Purposes. (a) The income,
gains, losses, deductions and credits of the Company for Federal, state and
local income tax purposes shall be allocated in the same manner as the
corresponding items entering into the computation of Net Income and Net Losses
were allocated pursuant to Sections 4.1 and 4.2; provided that solely for
Federal, local and state income and franchise tax purposes and not for book or
Capital Account purposes, income, gain, loss and deduction with respect to
property the Book Value of which differs from its tax basis shall be allocated
in accordance with the requirements of Code Section 704(c) using the
“traditional method with curative allocations” of Regulation Section 1.704-3(c).

          Section 4.4. Withholding. The Company shall comply with withholding
requirements under Federal, state and local law and shall remit amounts withheld
to and file required forms with the applicable jurisdictions. To the extent the
Company is required to withhold and pay over any amounts to any authority with
respect to distributions or allocations to any Member, the amount withheld shall
be deemed to be a distribution to that

18



--------------------------------------------------------------------------------



 



Member in the amount of the withholding. In the event of any claimed
over-withholding, Members shall be limited to an action against the applicable
jurisdiction. If the amount withheld was not withheld from actual distributions,
the Company may, at its option, (a) require the Member to reimburse the Company
for such withholding or (b) reduce any subsequent distributions by the amount of
such withholding. Each Member agrees to furnish the Company with any
representations and forms that shall reasonably be requested by the Company to
assist it in determining the extent of, and in fulfilling, its withholding
obligations.

ARTICLE V

DISTRIBUTIONS

          Section 5.1. Distributions. Except as provided in Section 5.2 and
Section 5.3, any distributions of cash or of property other than cash to any
Member shall be made only upon the written agreement of a Majority in Interest
of the Members with respect to the amount, the manner (including, without
limitation, the determination of whether cash and/or property shall be
distributed by the Company and to which Member(s) such distributions shall be
made) and the timing of such distributions.

          Section 5.2. Tax Distributions. Five days prior to the due date for
the payment by a calendar year corporation of each quarterly installment of
estimated Federal income tax with respect to any Fiscal Year, the Company shall
distribute to the Members, in proportion to their Percentage Interests, an
amount (a “Tax Distribution”) such that aggregate Tax Distributions with respect
to such quarter and all prior quarters of such Fiscal Year shall equal, (i) with
respect to the first quarter of the Fiscal Year, 25%, (ii) with respect to the
second quarter of the Fiscal Year, 50%, (iii) with respect to the third quarter
of the Fiscal Year, 75% and (iv) with respect to the fourth quarter of the
Fiscal Year, 100% of the estimated aggregate Presumed Tax Liabilities of all
Members for such Fiscal Year. Upon the Company’s filing of its Federal, state
and local income or franchise tax returns for any Fiscal Year, the Company shall
compute the aggregate Presumed Tax Liabilities of all Members for such Fiscal
Year. If the aggregate Presumed Tax Liabilities for the Fiscal Year exceeds the
amount distributed to the Members pursuant to this Section 5.2 with respect to
such Fiscal Year, the Company shall distribute any excess to the Members, in
proportion to their Percentage Interests, within five days of the Company’s
filing of such tax returns. With the approval of a Majority in Interest of the
Members, the Company may reduce the amount distributable in any Fiscal Year
pursuant to this Section 5.2 by all amounts distributed to the Members during
such Fiscal Year pursuant to Sections 5.1 and 5.3.

19



--------------------------------------------------------------------------------



 



          Section 5.3. Periodic Mandatory Distributions. From and after the
fiscal quarter beginning October 1, 1997, the Company shall, at least once in
each fiscal quarter, distribute to the Members, in proportion to their
Percentage Interests, all of the cash and Cash Equivalents held by the Company
in excess of the amount needed by the Company to meet its anticipated operating
expenses and capital expenditures, including appropriate reserves for future
liabilities, as determined by a Majority in Interest of the Members; provided,
however, that no such distribution shall be required unless the Company’s equity
capital, determined in accordance with generally accepted accounting principles
consistently applied, shall exceed 0.5% (or such other percentage as may be
determined in accordance with the Business Plan then in effect) of the Company’s
total assets as of the end of the preceding fiscal quarter.

ARTICLE VI

POWERS, RIGHTS AND DUTIES
OF THE MEMBERS

          Section 6.1. Powers and Duties. Except as otherwise set forth in this
Agreement, the Company shall act by a Majority in Interest of the Members, and
the Members, acting by a Majority in Interest of the Members, shall have
exclusive and complete authority, discretion, right and power to manage the
operations and affairs of the Company, to make all decisions regarding the
business of the Company, to do any and all other acts and things necessary,
proper, convenient or advisable to effectuate the purposes of this Agreement and
to act for or bind the Company; provided, however, that no Member acting alone
who does not hold a Majority in Interest of the Members may bind the Company;
and provided further that the Members may act through the Representatives as set
forth in Section 12.1. Persons dealing with the Company are entitled to rely
conclusively on the power and authority of the Members as set forth in this
Agreement.

          Section 6.2. Limitations. Notwithstanding anything in this Agreement
to the contrary, no Member shall, without the written consent or ratification of
the specific act by all Members given in this Agreement or by other written
instrument executed and delivered by all Members subsequent to the date of this
Agreement, cause or permit the Company to

          (a) do or perform any act, or cause any act to be done or performed,
which would make it impossible to carry on the ordinary business of the Company;

          (b) possess Company property, or sell, lease, assign, pledge, transfer
or otherwise dispose of Company

20



--------------------------------------------------------------------------------



 



property, for other than a Company purpose;

          (c) admit a Person as a Member;

          (d) do or perform any act, or cause any act to be done or performed,
that would subject any Member to liability as a general partner in any
jurisdiction; or

          (e) do or perform any act, or cause any act to be done or performed,
which would result in another Member’s violating any applicable law, rule or
regulation or any applicable license, permit, approval, registration, franchise
or similar consent granted by any governmental or regulatory authority.

          Section 6.3. Transactions with Affiliates.

          (a) The Company shall not enter into, amend, modify or subject to
waiver any transaction or contract, or series of related transactions and
contracts, with any Member or any Affiliate of any Member, except with the
approval of a Majority in Interest of the Members; provided, however, that,
without the approval of a Majority in Interest of the Members, the Company may
enter into the Venture Agreements and the transactions expressly contemplated
thereby (but may not amend, modify, subject to material waiver or make any
material election of rights or remedies under the Venture Agreements without the
approval of a Majority in Interest of the Members); and provided further that,
without the approval of a Majority in Interest of the Members, the Company may
enter into, amend, modify or subject to waiver any transaction or contract or
series of related transactions and contracts which (A) relates to less than
$50,000 in the aggregate, (B) is to be fully performed within an aggregate term
of one year or less and (C) is on terms which are commercially reasonable and
are no less favorable to the Company than could have been obtained through
arms’-length negotiations with an unaffiliated third party. Nothing herein
contained shall be construed as a guarantee of the performance by any Member or
its Affiliates of its obligations under any contract between any such Member or
Affiliate and the Company.

          (b) No Member and no Affiliate of any Member shall receive any
compensation from the Company, except (i) as otherwise permitted in this
Agreement and the Venture Agreements (including pursuant to a transaction,
contract or series of transactions and contracts permitted by Section 6.3(a))
and (ii) the Members’ interest in distributions, capital, profits, income, gain,
loss, deduction and credit of the Company.

          Section 6.4. Nature and Validity of Transactions with Members and
Affiliates. Subject to the provisions of Section 6.3, any Member or any
Affiliate of a Member may be

21



--------------------------------------------------------------------------------



 



employed or retained by the Company or any Affiliate of the Company in any
capacity. The validity of any transaction, agreement or payment involving the
Company and the Members or any of their respective Affiliates otherwise
permitted by this Agreement shall not be affected by reason of the relationship
between the Members and such Affiliate or the approval of such transaction,
agreement or payment by the Members.

          Section 6.5. Exculpation. No Member shall be personally liable for the
return of any portion of the Capital Contributions (or any return thereon) of
the Members. The return of such Capital Contributions (or any return thereon)
shall be made solely from the Company Assets. No Member shall be required to pay
to the Company or to any Member any deficit in the Capital Account of any Member
upon dissolution of the Company or otherwise. No Member shall have the right to
demand or receive property other than cash for its Interest in the Company.
Neither the Members, the Officers nor any of their respective Affiliates, shall
be liable, responsible or accountable in damages or otherwise to the Company or
any Member for any action taken or failure to act on behalf of the Company that
the Person taking or failing to take such action reasonably believed to be
within the scope of the authority conferred on the Members or such Officers by
this Agreement, by the instrument electing such Officers or by law unless such
act or omission was performed or omitted in bad faith or constituted gross
negligence or willful misconduct.

          Section 6.6. Expenses. The Company shall be responsible for and shall
pay all expenses incurred in connection with the operation of the Company’s
Business. Each Member shall be entitled to receive out of Company funds
reimbursement of all expenses incurred by such Member or any of its Affiliates
on the Company’s behalf in connection with the operation of the Company’s
Business; provided, however, that the aggregate of all such reimbursements in
any Fiscal Year shall not exceed $50,000 without the approval of a Majority in
Interest of the Members.

          Section 6.7. Indemnification of Members. The Company shall indemnify
and hold harmless each Member and the Affiliates of each Member (and their
respective officers, agents and employees) from and against any claim, loss,
expense, damage or injury suffered or sustained by them, by reason of any acts,
omissions or alleged acts or omissions arising out of or in connection with the
Company or this Agreement, including, without limitation, any judgment, award,
settlement, reasonable attorneys’ fees and other costs or expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim, except that the Company shall not be responsible under this Section 6.7
to an indemnified party for any claim, loss, expense, damage or injury that has
resulted solely from such indemnified party’s bad faith, willful

22



--------------------------------------------------------------------------------



 



misconduct or gross negligence.

ARTICLE VII

OFFICERS, EMPLOYEES AND AGENTS OF THE COMPANY

          Section 7.1. Delegation of Authority. Pursuant to the provisions of
Section 18-407 of the Act, the Members hereby delegate to the Officers the
authority, right and power, in the management of the Company’s Business to do
any and all acts and things necessary, proper, convenient or advisable to
effectuate the purposes of this Agreement, including, by way of illustration but
not by way of limitation, the following powers (but subject in all cases to the
limitations set forth below in the provisos to this Section 7.1):

          (a) to conduct the Company’s Business;

          (b) to acquire, hold, sell, lease, transfer, assign, exchange, pledge,
dispose of and otherwise deal with all or any part of the Company Assets, and
incident thereto, to liquidate Company Assets at any time during the term of the
Company and to reinvest the proceeds thereof;

          (c) to enter into, amend, renew, extend or otherwise modify any
financing or refinancing arrangements relating to the Business of the Company,
and, incident thereto, to pledge or otherwise encumber all or any part of the
Company Assets as margin or other collateral for such financing and refinancing
arrangements;

          (d) to do such other acts as the Officers may deem necessary or
advisable, or as may be incidental to or necessary for the conduct of the
business of the Company, including, without limitation, to enter into, make and
perform agreements, undertakings and transactions with any Officer, any Member
or any shareholder, direct or indirect partner, member, Affiliate or employee of
any Officer or Member, or with any other Person having any business, financial
or other relationship with any Officer, any Member or any direct or indirect
partner, member, Affiliate or employee of any Officer or Member;

          (e) to engage independent legal counsel or other experts (other than
the Accountants) selected by the Officers on behalf of the Company as the
Officers may deem necessary or advisable and for such compensation as the
Officers may determine;

          (f) to exercise all rights, powers, privileges and other incidents of
ownership or possession with respect

23



--------------------------------------------------------------------------------



 



to any Company Assets, including, without limitation, the voting of securities,
the approval of a restructuring of an investment in any securities,
participation in arrangements with creditors, the institution and settlement or
compromise of suits and administrative proceedings and other similar matters;

          (g) to maintain bank accounts and draw checks or other orders for the
payment of money and to maintain brokerage, mutual funds and similar accounts;

          (h) to employ and dismiss consultants, attorneys, and such other
agents and employees for the Company as the Officers may deem necessary or
advisable, and authorize any such agent or employee to act for and on behalf of
the Company;

          (i) to bring or defend, pay, collect, compromise, arbitrate, resort to
legal action, or otherwise adjust claims or demands of or against the Company;

          (j) to deposit, withdraw, invest, pay, retain and distribute the
Company’s funds in a manner consistent with the provisions of this Agreement;

          (k) to take all action which may be necessary or appropriate for the
continuation of the Company’s valid existence as a limited liability company
under the laws of the State of Delaware and of each other jurisdiction in which
such existence is necessary to protect the limited liability of the Members or
to enable the Company to conduct the Business in which it is engaged;

          (l) to invest temporarily Company Assets in Cash Equivalents;

          (m) to purchase from other Persons, at the expense of the Company,
contracts of liability, casualty and other insurance that the Officers deem
advisable, appropriate or convenient for the protection of the Company Assets or
for any purpose convenient or beneficial to the Company; and

          (n) to execute and deliver any and all agreements, instruments or
other documents as are necessary or desirable to carry out the intentions and
purposes of the above duties and powers;

provided, however, that notwithstanding any other provision of this Section 7.1,
the Officers shall not have the authority, right or power to take any action
described in Section 6.2 unless such action is approved by all of the Members,
or to take any

24



--------------------------------------------------------------------------------



 



action described in Section 6.3(a) or Section 7.13 unless such action is
approved by a Majority in Interest of the Members, or to take any other action
that by the terms of this Agreement requires the approval of a specified
percentage of the Members unless such action is approved by the requisite
percentage of the Members; and provided further that the delegation of authority
in this Section 7.1 may be revoked in whole or in part at any time or from time
to time by a Majority in Interest of the Members (but no such revocation shall
affect the rights of a third party under a contract entered into by the Company
pursuant to such delegated authority prior to the revocation thereof).

          Section 7.2. Powers of Officers Generally. The Officers shall include
the Chair, the President, the Treasurer and the Secretary, and may also include
one or more Vice Presidents, one or more Assistant Secretaries and one or more
Assistant Treasurers. All Officers shall be appointed in accordance with this
Agreement and, subject to Article VI and limitations on their delegated
authority set forth in Section 7.1, shall each have such powers and duties as
would generally pertain to their respective offices if they were officers of a
corporation incorporated under the Delaware General Corporation Law, subject to
the specific provisions of this Article VII, together with such other powers and
duties as from time to time may be approved by a Majority in Interest of the
Members. Any number of such offices may be held by the same individual, but no
Officer shall execute, acknowledge or verify any instrument in more than one
capacity.

          Section 7.3. Powers of the Chair. The Chair shall preside at all
meetings of the Board, but shall have no other powers and duties and shall have
no power or authority to bind the Company by his or her act.

          Section 7.4. Powers of the President. The President shall be the chief
executive officer. He or she shall have general charge of the business affairs
of the Company.

          Section 7.5. Powers of the Treasurer. The Treasurer shall be the chief
financial officer of the Company and shall have charge of all funds and
Securities of the Company, shall endorse the same for deposit or collection when
necessary and deposit the same to the credit of the Company in such banks or
depositaries as a Majority in Interest of the Members may authorize. The
Treasurer shall report to the President. In the event of the disability of the
President, or in the event that the office of President becomes vacant, the
Treasurer shall act as chief executive officer until such time as such
disability is removed or a new President is appointed in accordance with this
Agreement.

          Section 7.6. Powers of the Secretary. The Secretary

25



--------------------------------------------------------------------------------



 



shall record all actions taken in respect of the Company by a Majority in
Interest of the Members or by the Board in a book to be kept for that purpose.
The Secretary shall report to the President.

          Section 7.7. Powers of the Vice Presidents, Assistant Treasurers and
Assistant Secretaries.

          (a) Each Vice President shall have such powers and perform such duties
as a Majority in Interest of the Members may from time to time prescribe or, in
the case of any Vice President who is not a Key Officer, as the President may
from time to time prescribe. Unless otherwise determined by a Majority in
Interest of the Members, each Vice President shall report to the President.

          (b) In the absence or inability to act of the Treasurer, any Assistant
Treasurer may perform all the duties and exercise all the powers of the
Treasurer. An Assistant Treasurer shall also perform such other duties as the
Treasurer or the President may assign to him or her.

          (c) In the absence or inability to act of the Secretary, any Assistant
Secretary may perform all the duties and exercise all the powers of the
Secretary. An Assistant Secretary shall also perform such other duties as the
Secretary or the President may assign to him or her.

          Section 7.8. Appointment, Compensation, Resignation and Removal.

          (a) The President shall be removed from office automatically on each
Reappointment Date (as defined below) unless reappointed to such office by a
Majority in Interest of the Members during the 30-day period immediately
preceding such Reappointment Date. For any individual holding the office of
President, the “Reappointment Date” means (i) the second anniversary of his or
her initial appointment to such office and (ii) the third anniversary of such
Reappointment Date and each subsequent Reappointment Date.

          (b) Except as may be prescribed otherwise by a Majority in Interest of
the Members in a particular case, all Officers other than the President shall
hold their offices at the pleasure of a Majority in Interest of the Members for
an unlimited term and need not be reappointed annually or at any other periodic
interval. Any Officer may be appointed at any time by a Majority in Interest of
the Members on the recommendation of the President. Any Officer who is not a Key
Officer may be removed from office, with or without cause, at any time by a
Majority in Interest of the Members or by the President, subject to
reappointment by a Majority in Interest of

26



--------------------------------------------------------------------------------



 



the Members. Any Key Officers may be removed from office, with or without cause,
at any time by a Majority in Interest of the Members, except that the Chair
shall be removed from office automatically each year on the anniversary of the
Closing Date and his or her successor as Chair shall be appointed on a rotating
basis by TCB Sub and Sallie Mae, subject to the approval of the non-appointing
Member, which approval shall not be unreasonably withheld, with TCB Sub
appointing the initial Chair. Any removal from office shall be without prejudice
to an individual’s contract rights, if any, but the appointment of any
individual as an Officer shall not of itself create contract rights.

          (c) Any Officer may resign at any time upon written notice to the
Company.

          (d) All matters relating to the compensation of Officers shall be
determined by a Majority in Interest of the Members on the recommendation of the
President.

          Section 7.9. Books and Records. Proper and complete records and books
of account shall be kept by the Treasurer or by individuals acting under his or
her direction in which shall be entered fully and accurately all transactions
and other matters relative to the Company’s business as are usually entered into
records and books of account maintained by Persons engaged in businesses of a
like character, including the Capital Account established for each Member. The
Company books and records shall be kept in accordance with generally accepted
accounting principles. The books and records shall at all times be maintained at
the principal office of the Company and shall be open to the inspection and
examination of the Members or their duly authorized representatives for a proper
purpose during reasonable business hours and at the sole cost and expense of the
inspecting or examining Member. The Company shall maintain at its principal
office and make available to any Member or any designated representative of any
Member a list of names and addresses of, and Interests in the Company owned by,
all Members.

          Section 7.10. Access to Information.

          (a) The Company shall send the following information to each Person
who was a Member at any time during such Fiscal Year:

          (i) As soon as available and in any event no later than 45 days after
the end of each Fiscal Year, financial statements (which shall be prepared in
accordance with generally accepted accounting principles and audited by the
Accountants), including a balance sheet and statements of income and changes in
financial position showing the cash distributed in such Fiscal Year and the
balance of such

27



--------------------------------------------------------------------------------



 



Member’s Capital Account at the end of such Fiscal Year and the manner of its
calculation;

          (ii) As soon as available and in any event no later than 120 days
after the end of each Fiscal Year (or such later deadline as may be agreed to by
the Members in writing), a copy of IRS Form 1065 (or any successor form),
including Schedule K-1 thereto, indicating such Member’s share of the Company’s
income, loss, gain, expense and other items relevant for Federal income tax
purposes provided, however, that neither such Form 1065 nor any schedule thereto
(or any successor form or schedule) need be delivered until 10 days after both
the Tax Matters Partner and the other Member have approved of such Form pursuant
to Section 7.14(b).

          (iii) As soon as available and in any event no later than 30 days
after the end of each fiscal quarter, unaudited financial statements (which
shall be prepared in accordance with generally accepted accounting principles,
other than the omission of footnotes and normal year end adjustments), including
a balance sheet and statements of income and changes in financial position
showing the cash distributed in such fiscal quarter and the balance of such
Member’s Capital Account at the end of such fiscal quarter and the manner of its
calculation.

          (iv) As soon as available and in any event no later than 10 days after
the end of each month, financial statements (which need not be prepared in
accordance with generally accepted accounting principles or audited but shall be
prepared in accordance with the internal management accounting systems used by
the Company in the ordinary course of its business), including a balance sheet
and statements of income and changes in financial position showing the cash
distributed in such month and the balance of such Member’s Capital Account at
the end of such month and the manner of its calculation.

          (v) As soon as available and in no event later than 15 days after the
end of each month, key operating information requested by the Members.

          (b) Each Member and each Representative shall be entitled to full
access, upon reasonable prior notice and during normal business hours, to all
Officers, employees, agents and accountants of the Company and to all of their
assets, properties, books and records, which the Members may inspect and copy.
Except as provided in Section 13.3, the Company shall furnish each Member and
each Representative with all such information and data concerning the Business
and the Company as such Member or Representative reasonably may request in

28



--------------------------------------------------------------------------------



 



connection with such investigation.

          Section 7.11. Fiscal Year. The fiscal year of the Company (the “Fiscal
Year”) shall be the calendar year; provided, however, that the last Fiscal Year
of the Company shall end on the date on which the Company is terminated.

          Section 7.12. Company Funds. Company funds shall be held in the name
of the Company and shall not be commingled with those of any other Person.
Company funds shall be used only for the business of the Company.

          Section 7.13. Limits on Power of Officers, Employees and Agents of the
Company. Anything in this Agreement to the contrary notwithstanding, no Officer,
employee or agent of the Company shall, unless specifically approved by a
Majority in Interest of the Members subsequent to the date of this Agreement,
cause or permit the Company or the Trust to take any of the following actions
(provided, however, that any such action may be taken without such approval if
the Business Plan then in effect specifically authorizes such action or if such
action is expressly required by this Agreement or by any of the Venture
Agreements):

          (a) amend, modify, repeal, take any action inconsistent with or
otherwise supersede any Business Plan or Business Policy or adopt any new
Business Plan or Business Policy;

          (b) at any time after the Initial Business Plan becomes effective in
accordance with Section 7.15, make any expenditure for any item or activity in
any Fiscal Year exceeding the amount provided for such item or activity in the
annual budget contained in the Business Plan then in effect, if such Business
Plan was last approved by a Majority in Interest of the Members during the
then-current Fiscal Year or during the 90-day period immediately preceding the
first day of the then-current Fiscal Year; provided, however, that during the
first fiscal quarter of each Fiscal Year, if a Business Plan for such Fiscal
Year was not approved by a Majority in Interest of the Members during such
Fiscal Year or during the 90-day period immediately preceding the first day of
such Fiscal Year, the Company may make expenditures for any item or activity in
an amount equal to 25% of the amount budgeted for such item or activity for such
full Fiscal Year by the Business Plan last in effect for the next preceding
Fiscal Year (or if such Business Plan did not contain a budget for such Fiscal
Year, the amount budgeted for such preceding Fiscal Year);

          (c) enter into, terminate or amend any Material Contract, or make any
material election of rights or

29



--------------------------------------------------------------------------------



 



remedies or any other material decisions or determinations, or grant any
material waivers or consents, under any Material Contract; provided, however,
that notwithstanding any other provision of this Agreement, any determination of
the Company to terminate the Servicing Agreement pursuant to Sections 7.2(b),
7.3(l) or 9.2 thereof or to seek bids from other potential servicers pursuant to
Section 7.2(a) thereof (as well as the terms of any request for proposals with
respect to such bids) shall be made by the Company in accordance with the
directions of any Member or Members whose aggregate Percentage Interests exceed
one-half of the aggregate Percentage Interests of all Members that are not
Affiliates of the Servicer;

          (d) terminate or amend any material governmental approval,
authorization, license or permit necessary for the orderly and profitable
operation of the Company’s business;

          (e) institute, compromise or settle any material litigation or
arbitration proceeding, or settle any insurance claim (other than claims made to
a Guaranty Agency with respect to a guarantee or insurance of Education Related
Loans issued by such Guaranty Agency) for an amount in excess of $50,000, except
as set forth in Section 7.18;

          (f) sell, assign, pledge, transfer or otherwise dispose of any
Education Related Loan or Other Approved Products and Services or any interest
therein or of any interest in the Trust (including without limitation
securitizations and sales of loan participations and subparticipations (other
than (i) sales of loan participations and subparticipations in accordance with
the terms of the Participation Agreements and (ii) sales of Education Related
Loans to any Guaranty Agency in connection with any claim with respect to a
guarantee or insurance issued by such Guaranty Agency) and (iii) sales of
Education Related Loans pursuant to the Consolidation Loan Agreement);

          (g) sell, lease, assign, pledge, transfer or otherwise dispose of any
asset or group of assets (other than any Education Related Loan or Other
Approved Products and Services), in one transaction or a series of related
transactions, for consideration in excess of $50,000 in any Fiscal Year
(including without limitation securitizations and sales of loan participations
and subparticipations (other than sales of loan participations and
subparticipations in accordance with the terms of the Participation Agreements).

          (h) create, incur, assume or suffer to exist any indebtedness of the
Company or the Trust (including without limitation in connection with
securitizations or sales of loan participations (other than sales of

30



--------------------------------------------------------------------------------



 



loan participations in accordance with the terms of the Participation
Agreements)) for borrowed money (which shall include for purpose hereof
Capitalized Lease Obligations and guarantees or other contingent obligations for
indebtedness for borrowed money);

          (i) mortgage, encumber or create or incur Liens on its assets, except
as may be imposed by operation of law or by Section 7.13(h);

          (j) make any Investment in any Person other than the Company and its
Subsidiaries, except for (i) commission, travel and similar advances to Officers
and employees made in the ordinary course of business, (ii) other loans,
advances and guarantees made to or on behalf of Officers and employees in
accordance with one or more Business Policies and (iii) Investments which are
Cash Equivalents;

          (k) adopt, enter into or become bound by any employee retirement,
pension, compensation, benefit, bonus or incentive plan, program or arrangement
or any collective bargaining agreement, or amend, modify or terminate (partially
or completely) any employee retirement, pension, compensation, benefit, bonus or
incentive plan, program or arrangement or any collective bargaining agreement,
except as required by law;

          (l) enter into, amend, modify or waive any provision of any employment
or severance contract with any Officer or increase the total annual compensation
of any Officer;

          (m) appoint or change the Accountants, make any material change of
accounting or tax policies or elections or change its Fiscal Year; provided,
however, that in the event that the Accountants resign or the position otherwise
becomes vacant, and no new independent certified accountant has been approved by
a Majority in Interest of the Members, within a period of 30 days following the
date of such resignation or the initial date of such vacancy, then a new firm
shall be chosen by the President from among the six largest international
accounting firms, excluding the firm of accountants which has resigned from such
position and any firm of accountants which has performed substantial services
for either Chase or Sallie Mae as its primary auditing firm within the one-year
period preceding the date of such resignation;

          (n) expand into lines of business, or conduct any business, other than
the Business;

31



--------------------------------------------------------------------------------



 



          (o) purchase, acquire or obtain all or substantially all of the
business or assets of another Person; or purchase, acquire or obtain any other
assets for consideration (including assumed liabilities) in excess of $50,000,
other than acquisitions of Education Loans and Other Approved Products and
Services in accordance with the terms of the Venture Agreements;

          (p) enter into any joint ventures or partnerships or establish any
Subsidiaries;

          (q) consolidate or merge into or with any other Person, or enter into
any similar business combination transaction;

          (r) liquidate, dissolve or wind up, either voluntarily or
involuntarily;

          (s) issue, sell or grant any securities to any Person;

          (t) take any action that would cause the Company, any of its
Subsidiaries or the Trust to become subject to the registration or reporting
requirements of the Securities Act, the Securities Exchange Act or any similar
securities laws of any other jurisdiction; grant any registration rights to any
Person; or list any securities on any securities exchange or over-the-counter
trading system; or securitize any Education Related Loans or Other Approved
Products and Services held by the Company or the Trust;

          (u) become a party to any agreement which by its terms restricts or
prevents the Company’s performance of the terms of this Agreement or any of the
other Venture Agreements in any material respect;

          (v) commence any proceeding or file any petition seeking relief under
any Bankruptcy Law, or consent to the institution of, or fail to contest in a
timely and appropriate manner, any such proceeding or filing; apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official; make a general assignment for the benefit of
creditors; admit in writing its inability to pay its debts as they become due;
or take any action for the purpose of effecting any of the foregoing;

          (w) sell, transfer, assign, pledge, license or otherwise dispose of
any its material trademarks or other intellectual property interests, or
terminate or waive any confidentiality agreement or restriction applicable or
relating to such intellectual property interests, other than

32



--------------------------------------------------------------------------------



 



in the ordinary course of business;

          (x) open or close any bank, brokerage, mutual fund or similar account,
or add any authorized signatory or signatories on any such account;

          (y) establish any reserves from Company funds, including without
limitation reserves with respect to Company operations and reserves for the
payment of Company obligations;

          (z) employ or make any offer to employ any of the Initial Employees;
or

          (aa) enter into any contract or agreement to take any of the foregoing
actions.

          Section 7.14. Tax Matters Partner.

          (a) For purposes of Code Section 6231(a)(7), as the case may be, the
“Tax Matters Partner” shall be Sallie Mae (or any Substituted Member) as long as
Sallie Mae or such Substituted Member, as the case may be, remains a Member.

          (b) The Tax Matters Partner shall prepare or cause to be prepared all
tax returns (including all tax elections), estimated tax returns and other tax
information of the Company. The Tax Matters Partner shall furnish a draft of the
federal income tax return of the Company to the other Member for review 30 days
before the date such return must be made available to such Member in accordance
with Section 7.10(a)(ii) (such date to be determined without regard to the
proviso in such section), and shall furnish a draft of each other tax return to
the other Member not less than 30 days prior to the due date for filing such
return, as such date may from time to time be extended. The Tax Matters Partner
shall file each federal, state, and local tax return of the Company and make any
Company tax election only after such return or election has been approved by an
authorized representative of the Tax Matters Partner and an authorized
representative of the other Member; provided, however, that such approval shall
not be unreasonably withheld.

          (c) The Tax Matters Partner shall provide the other Member with copies
of any written materials the Tax Matters Partner receives from or submits to the
Internal Revenue Service (the “IRS”) or any other taxing authority no later than
seven (7) business days following the receipt or submission thereof, and shall,
reasonably in advance of same, inform the other Member of any meetings or
conferences with the IRS or such other taxing authority. The other Member shall
have the right to participate in any such meetings or conferences, and in any
subsequent administrative or judicial proceedings.

33



--------------------------------------------------------------------------------



 



          (d) The Tax Matters Partner shall not, without obtaining the written
consent of the other Member, (i) concede any proposed adjustment of taxes
relating to partnership items of the Company or (ii) in its capacity as Tax
Matters Partner, file a petition under Code Sections 6226, 6228 or any other
Code Section with respect to any partnership items of the Company. Nothing
contained in this Agreement is intended to waive any rights, including rights to
participate in administrative and judicial proceedings, that the Member other
than the Tax Matters Partner may have under Code Sections 6221 to 6223.

          (e) All expenses reasonably incurred by the Tax Matters Partner and
the other Member while performing the duties described in this Section 7.14,
including internal expenses (such as the allocable portion of the cost of tax
department personnel, overhead, and other charges) (which internal expenses
shall not exceed $20,000 in any Fiscal Year without the consent of each Member)
shall be paid or reimbursed promptly by the Company.

          Section 7.15. Business Plan. Each of the Preliminary Business Plan,
the Initial Business Plan and any subsequent Business Plan may be amended,
modified, repealed or otherwise superseded at any time by a Majority in Interest
of the Members and, if so amended or modified, shall remain in effect as so
amended or modified until further amended, modified, repealed or otherwise
superseded by a Majority in Interest of the Members. The Members acknowledge
that the Preliminary Business Plan is merely a preliminary business plan for the
Company and that it does not contain the level of detail that will be contained
in future Business Plans. Beginning immediately after signing of this Agreement,
the Members shall work together in good faith to produce a more detailed
business plan for the Company, covering the fiscal year ending December 31,
1997, to replace the Preliminary Business Plan, and when approved by a Majority
in Interest of the Members, such detailed business plan (the “Initial Business
Plan”) shall become effective, superseding the Preliminary Business Plan. At
least once in each fiscal quarter, the President shall review with the Board
performance against the Business Plan then in effect. Not more than 90 days nor
less than 60 days prior to the end of each Fiscal Year, the President shall
present to the Board a proposed new business plan, which shall include proposed
annual budgets, financing and securitization plans, plans for distributions to
Members and business strategies for each of the five following Fiscal Years, in
substantially the same level of detail as the Initial Business Plan, and
thereafter, prior to the end of such Fiscal Year, the Board shall meet to
consider such proposed new business plan; provided, however, that such proposed
new business plan shall not become effective unless approved by a Majority in
Interest of the Members.

34



--------------------------------------------------------------------------------



 



          Section 7.16. Resolution of Legal Disputes and Policy Disagreements.

          (a) In the event that either (x) a dispute, controversy or claim
arises out of or relates to this Agreement or any Venture Agreement, including
the interpretation, breach, termination and validity thereof (a “Legal Dispute”)
or (y) a matter arises for determination by the Members and cannot be resolved
because of the failure to obtain the approval of a Majority in Interest of the
Members and, in the good faith opinion of either Member or any of its
Representatives, resolution of that matter is vital to the continued operation
of the Company in the Business (a “Policy Disagreement”), then such Member or
Representative may refer the Legal Dispute or Policy Disagreement for
determination by a senior officer of Chase and a senior officer of Sallie Mae
(the “Senior Officers”), or their respective delegates, who shall have the
authority to settle the Legal Dispute or Policy Disagreement, as the case may
be, in accordance with the following procedures:

     (i) Any reference under this Section 7.16(a) shall be by written notice to
each Member specifying the nature of the Legal Dispute or Policy Disagreement
being referred to the Senior Officers.

     (ii) Each Senior Officer may appoint a delegate to deal with the reference
if:

     (A) The delegate is not and has not been an Officer or an employee of the
Company; and

     (B) Written notice of the appointment is given to each Member within two
Business Days of the notice described in (i) above.

     (iii) The Senior Officers or their delegates shall work together in good
faith to resolve by mutual agreement the Legal Dispute or Policy Disagreement
referred to them within 15 days after the date of reference or such later time
as the parties may agree.

          (b) If within the period referred to in Section 7.16(a)(iii) the
Senior Officers or their delegates fail to resolve by mutual agreement the Legal
Dispute or Policy Disagreement referred to them, the Members have not otherwise
resolved that Legal Dispute or Policy Disagreement and in the case of a Policy
Disagreement, the Policy Disagreement has arisen on or prior to August 31, 2002,
then either Member may refer that Legal Dispute or such Policy Disagreement to
arbitration in accordance with the procedure set forth in Section 14.2.

          (c) In the event that a Policy Disagreement arises

35



--------------------------------------------------------------------------------



 



after August 31, 2002 either party may exercise its rights under Section 10.2,
but no party shall have any right to arbitrate such Policy Disagreement. Any
arbitration of a Policy Disagreement existing and which has not been finally
resolved on August 31, shall be dismissed and terminated.

          Section 7.17. Regulatory Inspection. Each Member agrees that the
Company shall be subject to inspection, examination or audit by any regulatory
authority to the degree necessary for each Member to remain in compliance with
all laws, rules, regulations or interpretations thereof applicable to it and
that each Member will cooperate fully with any such examination, inspection or
audit.

          Section 7.18. Litigation and Claims Involving Members. Notwithstanding
any other provision of this Agreement, in the event that (x) there is any
action, suit, proceeding, litigation or arbitration between the Company, on the
one hand, and any Member (or an Affiliate of a Member), on the other hand,
(y) there is any disputed claim or demand (including any claim or demand
relating to enforcing any remedy under any Venture Agreement) by the Company
against any Member (or an Affiliate of a Member), or by any Member (or an
Affiliate of a Member) against the Company or (the Member described in clause
(x) or (y) being referred to herein as the “Interested Member”), all
determinations of the Company (on behalf of itself or the Trust) relating to
such action, suit, proceeding, litigation, arbitration, claim, demand
(including, without limitation, all determinations by the Company whether to
institute, compromise or settle any such action, suit, proceeding, litigation,
arbitration, claim, demand, election, or decision, and all determinations by the
Company relating to the prosecution or defense thereof) shall be made by the
Company in accordance with the directions of any Member or Members whose
aggregate Percentage Interests exceed one-half of the aggregate Percentage
Interests of all Members other than the Interested Member.

36



--------------------------------------------------------------------------------



 



ARTICLE VIII

INDEMNIFICATION OF OFFICERS, EMPLOYEES AND AGENTS; INSURANCE

          Section 8.1. Right to Indemnification. Each individual who was or is
made a party or is threatened to be made a party to or is otherwise involved in
any action, suit or proceeding, whether civil, criminal, administrative or
investigative (hereinafter a “proceeding”), by reason of the fact that he or she
or a Person of whom he or she is the legal representative is or was an Officer
or is or was serving at the request of the Company as a director, officer,
employee or agent of any corporation or of a partnership, joint venture, trust
or other enterprise, including service with respect to any employee benefit plan
(hereinafter an “indemnitee”), whether the basis of such proceeding is alleged
action in an official capacity as a director, officer, employee or agent or in
any other capacity while serving as a director, officer, employee or agent,
shall be indemnified and held harmless by the Company against all expense,
liability and loss (including, without limitation, judgments, fines, excise
taxes or penalties under the Employee Retirement Income Security Act of 1974, as
amended, amounts paid or to be paid in settlement and reasonable attorneys’ fees
and disbursements) reasonably incurred by such indemnitee in connection
therewith; provided, however, that the Company shall indemnify any such
indemnitee seeking indemnification in connection with a proceeding (or part
thereof) initiated by such indemnitee only if such proceeding (or part thereof)
was authorized by a Majority in Interest of the Members.

          Section 8.2. Right to Advancement of Expenses. The right to
indemnification conferred in Section 8.1 shall include the right to be paid by
the Company the expenses (including reasonable attorneys’ fees and
disbursements) incurred in defending any such proceeding in advance of its final
disposition (hereinafter an “advancement of expenses”); provided, however, that
an advancement of expenses incurred by an indemnitee shall be made only upon
delivery to the Company of an undertaking (hereinafter an “undertaking”), by or
on behalf of such indemnitee, to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal (hereinafter a “final adjudication”) that such
indemnitee is not entitled to be indemnified for such expenses under this
Section 8.2 or otherwise.

          Section 8.3. Non-Exclusivity of Rights. The right to indemnification
and the advancement of expenses conferred in this Article VIII shall not be
exclusive of any other right which any Person may have or hereafter acquire
under any statute, provision of this Agreement or any other agreement or
otherwise.

37



--------------------------------------------------------------------------------



 



          Section 8.4. Insurance. The Company may maintain insurance, at its
expense, to protect itself and any Officer, employee or agent of the Company or
another limited liability company, corporation, partnership, joint venture,
trust or other enterprise against any expense, liability or loss, whether or not
the Company would have the power to indemnify such Person against such expense,
liability or loss under the Act.

          Section 8.5. Indemnification of Employees and Agents of the Company.
The Company may, to the extent authorized from time to time by a Majority in
Interest of the Members, grant rights to indemnification, and rights to the
advancement of expenses, to any employee or agent of the Company to the fullest
extent of the provisions of this Article VIII with respect to the
indemnification and advancement of expenses of Officers.

ARTICLE IX

TRANSFERS OF INTERESTS BY MEMBERS

          Section 9.1. General. No Member may sell, assign, pledge, transfer or
in any manner dispose of, or create, or suffer the creation of, a security
interest in or any encumbrance on all or a portion of its Interest in the
Company (the commission of any such act being referred to as a “Transfer”, any
Person who effects a Transfer being referred to as a “Transferor” and any Person
to whom a Transfer is effected being referred to as a “Transferee”) except in
accordance with the terms and conditions set forth in this Article IX. No
Transfer of an Interest in the Company shall be effective until such date as all
requirements of this Article IX in respect thereof have been satisfied and, if
consents, approvals or waivers are required by any other Member, all of the same
shall have been confirmed in writing by such other Member. Any Transfer or
purported Transfer of an Interest in the Company not made in accordance with
this Agreement (a “Void Transfer”) shall be null and void and of no force or
effect whatsoever. Any amounts otherwise distributable to a Member pursuant to
Article V, in respect of a direct or indirect interest in the Company that has
been Transferred in violation of this Section 9.1, may be withheld by the
Company following the occurrence of a Void Transfer until the Void Transfer has
been rescinded, whereupon the amount withheld shall be distributed without
interest.

          Section 9.2. Transfer of Interest of Members.

          (a) Except as otherwise provided in Section 9.2(d), Section 9.2(e) and
Article X, a Member may not Transfer all or any portion of its Interest in the
Company without the prior consent of each other Member, which consent may be
given or withheld in each such Members’ sole discretion and may include

38



--------------------------------------------------------------------------------



 



any terms and conditions that any such Member shall deem appropriate in its sole
discretion.

          (b) The Transferee of a Member’s Interest in the Company may be
admitted to the Company as a Substituted Member only upon the receipt of the
prior written consent of each other Member, which consent may be given or
withheld in each such Member’s sole discretion and may include any terms and
conditions that any such Member shall deem appropriate in its sole discretion.
Except as required by law, an assignee of a Member’s Interest or any part
thereof who does not become a Substituted Member pursuant to the provisions of
this Section 9.2(b) shall have no right to require any information or account of
the Company’s transactions, to inspect the Company’s books or to vote on any of
the matters upon which a Member would be entitled to vote under this Agreement,
or to any other rights of a Member under this Agreement or the Act, except that
such assignee shall, to the extent of the interest transferred, be entitled to
such Member’s share of the net profits, net losses and gains, and distributions.
No Transferee of a Member’s Interest in the Company shall become a Substituted
Member unless such Transfer shall also be made in compliance with Sections
9.2(a) and 9.3.

          (c) Upon the Transfer of a Member’s entire Interest in the Company and
effective immediately after the admission of such Member’s Transferee(s) as
Substituted Member(s) pursuant to Section 9.2(b), a Member shall be deemed to
have resigned from the Company as a Member.

          (d) Any Member may Transfer all or any part of its Interest to a
Wholly Owned Subsidiary of such Member’s Parent; provided, however, that except
as set forth in the following proviso, such Transferee shall not be admitted to
the Company as a Substituted Member except in accordance with Section 9.2(b);
and provided further that in the event Regulations substantially in the form of
proposed Sections 301.7701-2 and 301.7701-3, issued on May 10, 1996 (the “New
Regulations”), are adopted and become effective (and to the extent that the New
Regulations require an election in order for the Company to be classified as a
partnership for Federal income tax purposes, such election has been made), such
Transferee shall be admitted to the Company as a Substituted Member, effective
as of the latest of (x) the effective date of the New Regulations, (y) the date
of any such election and (z) the date of such Transfer, without the necessity of
compliance with Section 9.2(b).

          (e) Upon the death, disability, resignation in contravention of
Section 10.1 or occurrence of the bankruptcy of a Member (the “Resigning
Member”), the Company shall have the right to treat such Member’s
successor(s)-in-interest as assignees of the Interest in the Company of the
Resigning Member, with only such rights of an assignee of a limited liability

39



--------------------------------------------------------------------------------



 



company interest under the Act as are consistent with the other terms and
provisions of this Agreement and with no other rights under this Agreement.
Without limiting the generality of the foregoing, the successor(s)-in-interest
of the Resigning Member shall have only the rights to allocations and
distributions provided in Articles IV, V and X, unless otherwise waived by all
of the other Members in their sole discretion. For purposes of this
Section 9.2(d), if the Resigning Member’s Interest in the Company is held by
more than one Person (for purposes of this subsection, the “Assignees”), the
Assignees shall appoint one Person with full authority to accept notices and
distributions with respect to such Interest in the Company on behalf of the
Assignees and to bind them with respect to all matters in connection with the
Company or this Agreement.

          Section 9.3. Further Requirements. In addition to the requirements of
Section 9.2, and unless waived in whole or in part by all of the Members in
their sole discretion, no Transfer of all or any portion of an Interest in the
Company may be made unless the following conditions are met:

          (a) the Transferor pays all reasonable costs and expenses, including,
without limitation, reasonable attorneys’ fees and disbursements and the cost of
the preparation, filing and publishing of any amendment to this Agreement or the
Certificate, incurred by the Company in connection with the Transfer;

          (b) the delivery to the Secretary of the Company of a fully executed
copy of all transfer documents relating to the Transfer, including, without
limitation, an instrument of transfer, executed by both the Transferor and the
Transferee, and the agreement in writing of the Transferee to:

     (i) be bound by the terms imposed upon such Transfer by the other Members
and by the terms of this Agreement; and

     (ii) assume all obligations of the Transferor under this Agreement relating
to the Interest in the Company that is the subject of such Transfer;

          (c) the representation of the Transferor and the Transferee, and, upon
the request of any Member, the delivery of an opinion of counsel reasonably
acceptable to such Member, that:

     (i) the Transfer will not cause the Company to be treated as an association
taxable as a corporation for Federal income tax purposes;

40



--------------------------------------------------------------------------------



 



     (ii) the Transfer will not cause the Company to be treated as a “publicly
traded partnership” within the meaning of Section 7704 of the Code;

     (iii) the Transfer will not result in the termination of the Company for
Federal income tax purposes; and

     (iv) the Transfer will not violate any requirement of, or otherwise
adversely affect the status of the Company or any of its affiliates under, the
Securities Act, the Securities Exchange Act or any other applicable Federal or
state securities laws, rules or regulations or violate or cause the Company to
violate any rule of any regulatory authority which may have jurisdiction over
the Company.

Any consents or waivers from any Member permitted under this Article IX shall be
given or denied in the sole discretion of such Member. The Members shall reflect
each Transfer and admission authorized under this Article IX (including the
terms and conditions imposed thereon by the Members) by preparing an amendment
to this Agreement, dated as of the date of such Transfer, to reflect such
Transfer or admission. The form and content of all documentation delivered to
any Member pursuant to this Section 9.3 shall be subject to the approval of such
Member, which approval may be granted or withheld in such Member’s sole
discretion.

          Section 9.4. Consequences of Transfers Generally.

          (a) In the event of any Transfer or Transfers permitted under this
Article IX, the Transferor and the Interest in the Company that is the subject
of such Transfer shall remain subject to all terms and provisions of this
Agreement, and the Transferee shall hold such Interest in the Company subject to
all unperformed obligations of the Transferor and shall agree in writing to the
foregoing if requested by any Member. Any successor or Transferee hereunder
shall be subject to and bound by all the provisions of this Agreement as if
originally a party to this Agreement.

          (b) Unless a Transferee of a Member’s Interest in the Company becomes
a Substituted Member, such Transferee shall have no right to obtain or require
any information or account of Company transactions, or to inspect the Company’s
books, or to vote on Company matters. Such a Transfer shall, subject to the last
sentence of Section 9.1, merely entitle the Transferee to receive the share of
distributions, income and losses to which the transferring Member otherwise
would be entitled. Each Member agrees that such Member will, after a Transfer of
that Member’s Interest in the Company (whether or not the Transferee becomes a

41



--------------------------------------------------------------------------------



 



Substituted Member) and upon request of any other Member, execute such
certificates or other documents and perform such acts as such other Member may
deem appropriate to preserve the limited liability of the Members under the laws
of the jurisdictions in which the Company is doing business.

          (c) Neither the Transfer of a Member’s Interest in the Company nor the
admission of a Substituted Member shall be cause for dissolution of the Company.

          Section 9.5. Capital Account. Any Transferee of a Member admitted as a
Member pursuant to the provisions of this Article IX shall succeed to the
Capital Account so Transferred to such Transferee.

          Section 9.6. Additional Filings. Upon the admission of a Substituted
Member under Section 9.2, the Company shall cause to be executed, filed and
recorded with the appropriate governmental agencies such documents (including
amendments to this Agreement) as are required to accomplish such substitution.

ARTICLE X

RESIGNATION OF MEMBERS;
TERMINATION OF COMPANY; LIQUIDATION
AND DISTRIBUTION OF ASSETS

          Section 10.1. Resignation of Members. Except as otherwise specifically
permitted in this Agreement, no Member shall at any time withdraw, retire or
resign from the Company. Any Member withdrawing, retiring or resigning in
contravention of this Section 10.1 shall indemnify, defend and hold harmless the
Company and all other Members from and against any losses, expenses, judgments,
fines, settlements or damages suffered or incurred by the Company or any other
Member arising out of or resulting from such retirement or resignation.

          Section 10.2. Dutch Auction Procedure.

42



--------------------------------------------------------------------------------



 



          (a) If at any time (i) during the continuation of a Dutch Auction
Event or (ii) on or after May 31, 2002, either Member (the “Offeror”) delivers
to the Company and the other Member (the “Offeree”) a written notice (the
“Offeror’s Notice”) stating that the Offeror is willing both (A) to purchase the
Offeree’s Interest in the Company and all of the Offeree’s other Venture
Interests for a specified purchase price in cash (the “Offer Price”), subject
only to the terms and conditions set forth on Annex F hereto, and (B) to sell
the Offeror’s Interest in the Company and all of the Offeror’s other Venture
Interests to the Offeree for the Offer Price and on the same terms and
conditions, then for a period of 30 days after receipt of the Offeror’s Notice,
the Offeree shall have the irrevocable and exclusive option, exercisable by
written notice (the “Offeree’s Notice”) to the Offeror, with a copy to the
Company, to purchase all (but not less than all) of the Offeror’s Interest in
the Company and the Offeror’s other Venture Interests at the Offer Price on such
terms and conditions. If the Offeree exercises its option under this
Section 10.2(a), then the Offeror shall sell all of its Interest in the Company
and all of its other Venture Interests to the Offeree (or to the Offeree’s
Parent or any Wholly Owned Subsidiary of the Offeree’s Parent designated by the
Offeree in writing), and the Offeree shall purchase all such Interest in the
Company and other Venture Interests from the Offeror, at the Offer Price and on
the terms and conditions specified in the Offeror’s Notice, in accordance with
paragraphs (b) through (d) of this Section 10.2. If the Offeree does not
exercise its option under this Section 10.2(a), then the Offeror (or any Wholly
Owned Subsidiary of the Offerer or of the Offeror’s Parent) shall purchase all
of the Offeree’s Interest in the Company and other Venture Interests, and the
Offeree shall sell all of its Interest in the Company and other Venture
Interests to the Offeror, at the Offer Price and on such terms and conditions,
in accordance with paragraphs (b) through (d) of this Section 10.2.

          (b) The closing of all purchases and sales of Interest in the Company
under Section 10.2(a) (the “Dutch Auction Closing”) shall take place at the
principal executive offices of the purchaser of the Interest in the Company and
the other Venture Interests (the “Purchaser”), or such other place inside or
outside the State of Delaware as may be agreed upon by the seller of the
Interest and the other Venture Interests in the Company (the “Seller”) and the
Purchaser.

          (c) The Dutch Auction Closing shall take place at 10:00 a.m., local
time, on the later of (i) the Business Day that is on or immediately after the
90th day following delivery of a Offeror’s Notice or (ii) the tenth Business Day
following the expiration or termination of all legally required waiting periods
applicable to such sales and purchases, or at such other time and/or place as
may be agreed upon by the Seller and the Purchaser.

43



--------------------------------------------------------------------------------



 



          (d) At the Dutch Auction Closing, provided that the conditions
specified in Annex F hereto are satisfied, (i) the Seller shall assign and
transfer to the Purchaser good and valid title to the Interest in the Company
and other Venture Interests being purchased by the Purchaser (or such assignee),
by such certificates, legal opinions and other instruments of transfer as the
Purchaser (or such assignee) shall reasonably request, all in form and substance
reasonably satisfactory to the Purchaser (or such assignee) and (ii) the
Purchaser (or such assignee) shall pay to the Seller the Purchase Price in cash,
by delivery of a certified or bank check or by wire transfer of immediately
available funds to such account as the Seller shall direct by written notice
delivered to the Purchaser (or such assignee) not later than two Business Days
before the Dutch Auction Closing.

          Section 10.3. Dissolution of Company

          (a) The Company shall be dissolved, wound up and terminated as
provided herein upon the first to occur of the following:

     (i) the Dissolution Date;

     (ii) the death, insanity, retirement, removal, expulsion, withdrawal,
resignation (except as the result of a transfer described in the second proviso
of Section 9.2(d)) or bankruptcy of any Member (an “Event of Withdrawal”);

provided, however, that in the event that a Member delivers a Offeror’s Notice
then the Dissolution Date shall be extended, if necessary, until (x) the tenth
Business Day after the Dutch Auction Closing occurs or (y) the date on which
fulfillment of the Dutch Auction Closing becomes impossible, as the case may be,
and provided further that, upon the occurrence of an Event of Withdrawal, the
remaining Member or Members may, by written consent of a Majority in Interest of
the Members, elect to continue the business of the Company, prior to application
of the liquidation provisions of this Article X, such action to be taken within
60 days after such Event of Withdrawal. In the case of a resignation described
in Section 9.2(c), the written consent of each other Member to the admission of
the Transferee as a Substituted Member shall also constitute the written consent
described in the previous sentence.

          (b) In the event of the dissolution of the Company for any reason, a
liquidating agent appointed by a Majority in Interest of the Members, or if a
Majority in Interest of the Members cannot agree, appointed by the American
Arbitration Association (the “Liquidator”), shall commence to wind up the

44



--------------------------------------------------------------------------------



 



affairs of the Company and to liquidate the Company Assets. The Members shall
continue to share all income, losses and distributions during the period of
liquidation in accordance with Articles IV and V. The Liquidator shall have full
right and unlimited discretion to determine the time, manner and terms of any
sale or sales of Company Assets pursuant to such liquidation, giving due regard
to the activity and condition of the relevant market and general financial and
economic conditions.

          (c) The Liquidator shall have all of the rights and powers with
respect to the Company Assets in connection with the liquidation and termination
of the Company that the Members would have with respect to the Company Assets
during the term of the Company, and the Liquidator is hereby expressly
authorized and empowered to execute any and all documents necessary or desirable
to effectuate the liquidation and termination of the Company and the transfer of
any Company Assets.

          (d) Notwithstanding the foregoing, a Liquidator which is not a Member
shall not be deemed a Member and shall not have any of the economic interests in
the Company of a Member; and such Liquidator shall be compensated for its
services to the Company at normal, customary and competitive rates for its
services to the Company, as reasonably determined by the Majority in Interest of
the Members.

          Section 10.4. Distribution in Liquidation.

          (a) The Company Assets shall be applied in the following order of
priority:

     (i) first, to pay the costs and expenses of the winding up, liquidation and
termination of the Company;

     (ii) second, to creditors of the Company, in the order of priority provided
by law;

     (iii) third, to establish reserves reasonably adequate to meet any and all
contingent or unforeseen liabilities or obligations of the Company; provided,
however, that at the expiration of such period of time as the Liquidator may
deem advisable, the balance of such reserves remaining after the payment of such
contingencies or liabilities shall be distributed as hereinafter provided;

     (iv) fourth, to the Members for loans, if any, made by them to the Company;
and

     (v) fifth, to the Members in accordance with the positive balances in the
Members’ Capital Accounts.

     (b) If the Liquidator, in its sole discretion,

45



--------------------------------------------------------------------------------



 



determines that Company Assets other than cash are to be distributed, then the
Liquidator shall cause the Value of the assets not so liquidated to be
determined. Such assets shall be retained or distributed by the Liquidator as
follows:

     (i) The Liquidator shall retain assets having an appraised value, net of
any liability related thereto, equal to the amount by which the net proceeds of
liquidated assets are insufficient to satisfy the requirements of subparagraphs
(i), (ii), and (iii) of Section 10.4(a); and

     (ii) The remaining assets shall be distributed to the Members in the manner
specified in subparagraphs (iv) and (v) of Section 10.4(a).

          (c) If the Liquidator, in its sole discretion, deems it not feasible
or desirable to distribute to each Member its allocable share of each Company
Asset, the Liquidator may allocate and distribute specific Company Assets to one
or more Members as the Liquidator shall reasonably determine to be fair and
equitable, taking into consideration, inter alia, the Value of such Company
Assets and the tax consequences of the proposed distribution upon each of the
Members (including both distributees and others, if any). Any distributions in
kind shall be subject to such conditions relating to the disposition and
management thereof as the Liquidator deems reasonable and equitable.

          Section 10.5. Final Reports. Within a reasonable time following the
completion of the liquidation of the Company Assets, the Liquidator shall
deliver to each of the Members a statement audited by the Accountants which
shall set forth the Company Assets as of the date of complete liquidation and
each Member’s portion of distributions pursuant to Section 10.4.

          Section 10.6. Rights of Members. Each Member shall look solely to the
Company Assets for all distributions with respect to the Company and such
Member’s Capital Contribution (including return thereof), and such Member’s
share of profits or losses thereof, and shall have no recourse therefor (upon
dissolution or otherwise) against any other Member. No Member shall have any
right to demand or receive property other than cash upon dissolution and
termination of the Company.

          Section 10.7. Deficit Restoration. Notwithstanding any other provision
of this Agreement to the contrary, upon liquidation of a Member’s Interest in
the Company (whether or not in connection with a liquidation of the Company), no
Member shall have any liability to restore any deficit in its Capital Account.
In addition, no allocation to any Member of any loss, whether attributable to
depreciation or otherwise, shall create any Company Asset, even if such
allocation reduces the Capital

46



--------------------------------------------------------------------------------



 



Account of any Member or creates or increases a deficit in such Capital Account;
it is also the intent of the Members that no Member shall be obligated to pay
any such amount to or for the account of the Company or any creditor of the
Company (however, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment, such obligation shall be the obligation of such Member
and not of the Company). The obligations of the Members to make Capital
Contributions pursuant to Article III are for the exclusive benefit of the
Company and not of any creditor of the Company; no such creditor is intended as
a third-party beneficiary of this Agreement nor shall any such creditor have any
rights hereunder, including, but without limitation, the right to enforce any
capital contribution obligation of the Members.

          Section 10.8. Termination. The Company shall terminate when all the
Company Assets shall have been disposed of and distributed as provided in
Section 10.4. The Liquidator shall then execute and cause to be filed a
Certificate of Cancellation of the Company. Notwithstanding the termination of
the Company, (a) the provisions of Article XIII shall survive such termination
for the period stated therein and (b) the provisions of Section 14.2 shall
survive such termination forever.

ARTICLE XI

NOTICES AND VOTING

          Section 11.1. Notices. All notices, demands or requests required or
permitted under this Agreement must be in writing, and shall be made by hand
delivery, certified mail, overnight courier service or telecopier to the
following address or telecopy number:



  (a)   In the case of the Company:

Education First Finance LLC
300 Jericho Quad — First Floor
Jericho, New York 11753
Telecopy No.: (516) 932-0574
Attention: Chief Executive Officer



  (b)   In the case of TCB Sub:

TCB Education First Corporation
One Chase Manhattan Plaza, 17th Floor
New York, New York 10081
Telecopy No.: (212) 552-7218
Attention: Mr. William H. Hoefling

47



--------------------------------------------------------------------------------



 



with a copy to:

The Chase Manhattan Bank
270 Park Avenue, 41st Floor
New York, New York 10017
Telecopy No.: (212) 270-1223
Attention: Barbara Toppeta, Esq.



  (c)   In the case of Sallie Mae:

Student Loan Marketing Association
1050 Thomas Jefferson Street N.W.
Washington, D.C. 20007
Telecopy No.: (202) 298-7256
Attention: General Counsel

Any party may designate a different address by a notice similarly given to the
Company. Any such notice or communication shall be deemed given when delivered
by hand, if delivered on a Business Day, the next Business Day after delivery by
hand if delivered by hand on a day that is not a Business Day; four Business
Days after being deposited in the United States mail, postage prepaid, return
receipt requested, if mailed; on the next Business Day after being deposited for
next day delivery with Federal Express or a similar overnight courier; when
receipt is acknowledged, if telecopied on a Business Day; and the next Business
Day following the day on which receipt is acknowledged if telecopied on a day
that is not a Business Day.

          Section 11.2. Voting. Any action requiring the affirmative vote of
Members under this Agreement, unless otherwise specified herein, may be taken by
vote at a meeting or, in lieu thereof, by written consent of Members with the
required percentage of Interest in the Company, following notice to all the
Members.

48



--------------------------------------------------------------------------------



 



ARTICLE XII

BOARD OF REPRESENTATIVES

          Section 12.1. Number of Representatives; Power of Representatives. The
Board shall consist of eight individuals (the “Representatives”), four of whom
shall be selected by TCB Sub and four of whom shall be selected by Sallie Mae.
Each Member shall notify the Company and the other Member in writing of the
appointment or removal of any of its Representatives and of the identity of the
Representative so appointed or removed, and no such appointment or removal shall
be effective until such notice is delivered. The Representatives shall act in
such capacity solely as agents and representatives of the Member who appoints
them and neither the Representatives nor any Member shall have any fiduciary
duty or other similar obligation towards the Company or any other Member. Any
consent, approval, determination, agreement, amendment, modification,
authorization, assignment or other action approved by a Supermajority Vote (as
defined below) shall be deemed to be (and shall be as binding on the Company and
the Members as), for all purposes of this Agreement, a consent, approval,
determination, agreement, amendment, modification, authorization, assignment or
other action by a Majority in Interest of the Members. For purposes of the
foregoing sentence, (i) “Supermajority Vote” means the affirmative vote of at
least six Representatives, including at least three Representatives selected by
TCB Sub and at least three Representatives selected by Sallie Mae, without any
negative vote by any Representative, and (ii) at any meeting of the Board, the
Representatives selected by any Member who are attending such meeting, either in
person or by telephone, shall act as proxies for the Representatives selected by
such Member who are not attending the meeting, so that the affirmative vote of
all Representatives selected by a Member who are attending the meeting shall be
deemed to be the affirmative vote of all Representatives selected by such
Member.

          Section 12.2. Removal of Representatives. Either Member may, at any
time, remove any or all of the Representatives selected by such Member and may
select new Representatives to serve in their stead. Such removal and
substitution shall be effective with or without advance notice thereof to the
Company or the other Member.

          Section 12.3. Compensation of Representatives. The Company will not
pay any fees, expenses or other compensation to the Representatives for their
services as such or for their attendance at meetings of the Board.

          Section 12.4. Meetings of the Board. The Board shall hold regular
meetings monthly during 1996 and at least once in each fiscal quarter
thereafter. Special meetings of the Board

49



--------------------------------------------------------------------------------



 



may be called at any time by any Representative. All meetings of the Board shall
be held at such time and place as may be designated by the Chair. The Chair
shall preside at all meetings of the Board, except that if the Chair is absent,
another Representative chosen by majority vote of the Representatives present
shall preside. At least ten days’ notice shall be given to each Member of any
meeting of the Board. Representatives may participate in a meeting of the Board
by means of conference telephone or similar communications equipment enabling
all individuals participating in the meeting to hear each other at the same
time.

ARTICLE XIII

NON-SOLICITATION; NON-COMPETITION

          Section 13.1. Agreement not to Solicit. Except as set forth in the
next sentence, until the earlier of the dissolution of the Company and the
second anniversary of the Dutch Auction Closing (such earlier date, the
“Expiration Date”), each Member will refrain from, either alone or in
conjunction with any other Person, or directly or indirectly through its present
or future Affiliates, soliciting to employ any individual who within the prior
twelve months had been an Officer or employee of the Company or a Subsidiary of
the Company, unless (a) such Officer or employee (i) resigns voluntarily from
the Company and its Subsidiaries without any solicitation (other than those
permitted by the next sentence) from such Member or such Subsidiary or (ii) is
terminated by the Company or any Subsidiary of the Company on or after the
Closing Date; or (b) such employment or engagement is consented to by each other
Member (which consent shall not be unreasonably withheld); provided, however,
that on and after December 1, 1996, each Member may solicit to employ any Chase
Employee (as such term is defined in the Omnibus Agreement dated as of the date
hereof among Chase, The Chase Manhattan Corporation, the Marketing Company and
Sallie Mae (the “Omnibus Agreement”)) or Sallie Mae Employee (as defined in the
Omnibus Agreement) named on Schedule 3 to the Omnibus Agreement. The
restrictions set forth in the preceding sentence shall not apply to (x) any
solicitation which is conducted solely through advertisements in periodicals of
general circulation or (y) any employment or solicitation by the Purchaser in
the event of the purchase by one Member of all of the Interests in the Company
pursuant to Section 10.2.

50



--------------------------------------------------------------------------------



 



          Section 13.2. Agreement not to Compete.

          (a) TCB Sub hereby agrees that, after the Closing Date and until the
Expiration Date, TCB Sub will refrain from, either alone or in conjunction with
any other Person, or directly or indirectly through its present or future
Affiliates, taking any of the following actions without the consent of a
Majority in Interest of the Members, except as otherwise provided by this
Agreement and the other Venture Agreements:

     (i) with respect to Education Related Loans described in clauses (i),
(ii) or (iii) of the definition of “Education Related Loans” or any loans made
for the purpose of repaying or consolidating any such Education Related Loans,
engaging in the marketing, making, purchasing, servicing or owning of such
Education Related Loans or such consolidation loans;

     (ii) with respect to Education Related Loans described in clause (iv) of
the definition of “Education Related Loans”, marketing any such Education
Related Loans to individual borrowers through any educational, guaranty or
similar institutions;

     (iii) licensing, using or permitting its Affiliates to license or use the
Chase Trademarks for any purpose in connection with Education Related Loans; or

     (iv) using the Sallie Mae Trademarks other than in connection with
Education Related Loans or Other Approved Products and Services that are
marketed or owned by the Company;

provided, however, that the restrictions set forth in subparagraphs (i) and
(ii) of this Section 13.2(a) (the “Applicable Restrictions”) shall not apply to
any Person which after the date hereof may become an Affiliate of Chase as a
result of, or in connection with, the acquisition of Chase (or a controlling
interest in Chase) by another company, or the acquisition of another company or
business (or a controlling interest therein) by Chase or by an Affiliate of
Chase, or the merger between Chase and another company, or to the surviving
company of any such merger (such acquired, acquiring or surviving company or
business, the “Restricted Company”), so long as, following the consummation of
such acquisition or merger, (x) until the Expiration Date, the Restricted
Company does not use the Chase Trademarks in connection with the business of the
Restricted Company that would otherwise violate the Applicable Restrictions (the
“Restricted Business”), (y) until the earlier of the dissolution of the Company
and the Dutch Auction Closing, Chase or the surviving company of the merger, as
the case may be, does not take any action, the primary purpose of which is to

51



--------------------------------------------------------------------------------



 



cause the market share of the Restricted Business to increase materially beyond
its historical pattern prior to such acquisition or merger and (z) until the
earlier of the dissolution of the Company and the Dutch Auction Closing, Chase
continues to provide at least the same level of financial support and management
cooperation to the Company as prior to such acquisition or merger. In the event
that (q) as a result of, or in connection with, any such acquisition or merger,
the Chase Trademarks are abandoned, or otherwise cease to be widely used, by
Chase and its Affiliates, considered as a whole, and (r) following the
consummation of such acquisition or merger, the Restricted Company engages in
the Restricted Business, then Sallie Mae shall have the right to deliver a Dutch
Auction Event Notice to TCB Sub.

          (b) Sallie Mae hereby agrees that, except as provided in the Venture
Agreements, after the Closing Date and until the Expiration Date, Sallie Mae
will refrain from, either alone or in conjunction with any other Person, or
directly or indirectly through its present or future Affiliates, taking any of
the following actions without the consent of a Majority in Interest of the
Members, except as otherwise provided in this Agreement and the Venture
Agreements:

     (i) making any loans to any Person for the purpose of repaying or
consolidating any Education Related Loans owned by the Company or the Trust;

     (ii) using customer lists owned by the Company or other information
obtained directly or indirectly from the Company, the Marketing Company or the
Trust for the purpose of making any Education Related Loans to any Borrower;

     (iii) using the Chase Trademarks other than in connection with Education
Related Loans or Other Approved Products and Services marketed, provided or
owned by the Company or the Trust;

     (iv) marketing, making, purchasing or otherwise providing any Education
Related Loans to Borrowers generally, without also offering to market, make,
purchase or otherwise provide such Education Related Loans through the Company
on a non-exclusive basis on commercially reasonable terms and conditions; or

     (v) marketing, making, purchasing or otherwise providing any loans or other
financial products or services (including without limitation any Education
Related Loans) to individuals through lenders that have entered into a
commitment to sell Education Related Loans on a continuing basis to Sallie Mae
or any of its Affiliates (“Commitment Lenders”) without also offering to market,
make, purchase or

52



--------------------------------------------------------------------------------



 



otherwise provide such loans or other financial services through the Company on
a non-exclusive basis on substantially the same terms and conditions as those
offered to Commitment Lenders; provided, however, that the provisions of this
paragraph (v) shall not apply to products or services offered only through
arrangements negotiated by Sallie Mae with a single Commitment Lender or a small
group of Commitment Lenders and not made broadly available to Commitment Lenders
in general; and provided further that Sallie Mae shall continue to provide at
least the same level of financial support and management cooperation to the
Company as prior to the time that Sallie Mae offered such products or services
through Commitment Lenders.

          (c) The parties hereto recognize that the laws and public policies of
the various states of the United States may differ as to the validity and
enforceability of covenants similar to those set forth in this Section 13.2. It
is the intention of the parties that the provisions of this Section 13.2 be
enforced to the fullest extent permissible under the laws and policies of each
jurisdiction in which enforcement may be sought, and that the unenforceability
(or the modification to conform to such laws or policies) of any provisions of
this Section 13.2 shall not render unenforceable, or impair, the remainder of
the provisions of this Section 13.2. Accordingly, if any provision of this
Section 13.2 shall be determined to be invalid or unenforceable, such invalidity
or unenforceability shall be deemed to apply only with respect to the operation
of such provision in the particular jurisdiction in which such determination is
made and not with respect to any other provision or jurisdiction.

          (d) The parties hereto acknowledge and agree that any remedy at law
for any breach of the provisions of this Section 13.2 would be inadequate, and
each party hereby consents to the granting by any court of any interim or
provisional relief (including injunction or other equitable relief) that may be
necessary to protect the rights or property of the nonbreaching party, pending
the establishment of an arbitral tribunal pursuant to Section 14.2 to arbitrate
the dispute arising out of such breach.

          Section 13.3. Use of Customer Lists by Members.

          (a) Except as provided in Section 13.2 and this Section 13.3, no
Member shall use or have access to the Company’s customer list.

          (b) Any Member may obtain and use the Company’s customer lists for its
own business purposes, provided that such purposes do not include the marketing,
making, purchasing, servicing or owning of any Education Related Loan whatsoever
or of any Other Approved Products and Services that has (by a vote

53



--------------------------------------------------------------------------------



 



of a Majority in Interest of the Members) been deemed to be the exclusive
product or service of the Company. The receipt and use of the Company’s customer
lists shall be at no cost to the Member except for the specific costs of
generating and providing such copy.

          (c) The Members shall have equal access to include materials in
mailings made by or on behalf of the Company. There shall be no charge for such
access. Notwithstanding the foregoing, no marketing, sales, solicitation or
promotional material shall be included in any such mailing without the approval
of a Majority in Interest of the Members.

          Section 13.4. Offer of New Products and Services to the Company.

          (a) Each Member may, but shall not (except as set forth in
Section 13.2(b)(iv) and (v)) be required to, offer to the Company the
non-exclusive right to market, provide and own any product or service reasonably
related to the Business which, if approved by a Majority in Interest of the
Members, would constitute an Education Related Loan or Other Approved Products
and Services. Any such offer shall remain open for a period of not less than
thirty (30) days and may be accepted by a Majority in Interest of the Members.

          (b) The Officers of the Company may, from time to time as they deem
appropriate, suggest new products and services to the Members to be marketed,
provided and/or owned by the Company. A Majority in Interest of the Members
shall determine whether or not any such product or service shall be offered by
the Company and, if so offered, whether the Company’s rights to such product or
service shall be exclusive and, if such rights are to be exclusive, the terms of
such exclusivity.

ARTICLE XIV

MISCELLANEOUS

     Section 14.1. Entire Agreement. This Agreement, the Exhibits and Annex
hereto and the documents referred to herein contain the complete agreement among
the parties hereto relating to the subject matter hereof and supersede any prior
understandings, agreements or representations by and between the parties,
written or oral, which may have related to the subject matter hereof in any way.
This Agreement is made in connection with and as an integral part of the
transactions set forth in the Venture Agreements, and all terms and conditions
set forth herein are to be construed in light of and in accordance with, the
terms and conditions of the Venture Agreements.

54



--------------------------------------------------------------------------------



 



          Section 14.2. Governing Law, Arbitration, Specific Performance, Choice
of Forum, Damages and Expenses.

          (a) Except as provided in Section 14.2(b)(ii), this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard for principles of conflicts of laws that would require the
application of the law of a jurisdiction other than the State of Delaware.

          (b) Any Legal Dispute arising at any time or any Policy Disagreement
arising on or prior to the sixth anniversary of the Closing Date shall be
finally and conclusively determined by arbitration in a proceeding conducted in
New York, N.Y. in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”), except as provided herein:

     (i) No Member shall submit any Legal Dispute or Policy Disagreement to
arbitration unless the procedures set forth in Section 7.16 have first been
complied with.

     (ii) The conduct of the arbitration, the resort to a court for interim,
provisional or equitable remedies, the enforcement of any award and any other
question of arbitration law or procedure shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1-16.

     (iii) In the event of a Legal Dispute:

     (A) The arbitration shall be conducted before a tribunal composed of three
neutral arbitrators, one to be appointed by the claimant, another by the
respondent and the third, who shall act as chair, to be appointed by the first
two arbitrators, except that if either party fails to appoint its arbitrator
within 21 days of respondent’s receipt of claimant’s demand for arbitration or
if the first two arbitrators cannot agree on the identity of the third, the AAA
shall appoint an arbitrator to fill any such vacancy.

     (B) Each party shall obtain the consent of its appointee to serve as
arbitrator. The AAA shall obtain the consent of any appointee selected by it.

     (C) The parties intend that each of the arbitrators be independent and
impartial. To this end, each arbitrator shall disclose to the parties and to the
other members of the tribunal, any professional, familial or social
relationships, present or past, with any party or its counsel. In the event that
either party believes that any arbitrator is not independent and impartial, such
party may apply in writing for the removal of such arbitrator. Such application
shall be

55



--------------------------------------------------------------------------------



 



made (I) if the arbitrator being challenged is the chair or if no chair is then
in office, to the AAA, and (II) in any other case, to the chair. The AAA or the
chair, as the case may be, shall reach and render a decision in writing
regarding such application within five Business Days after delivery thereof,
which decision shall be final. If such decision includes a finding that the
challenged arbitrator is not independent and impartial, such arbitrator shall
automatically be removed from the tribunal. The vacancy arising from such
removal shall be filled by the party who was originally entitled to appoint such
arbitrator or, in the case of the chair, by the other arbitrators (or if they
are unable to agree, by the AAA).

     (D) The tribunal shall determine the rights and obligations of the parties
according to the substantive laws of the State of Delaware (excluding conflicts
of laws principles), in accordance with Section 14.2(a), as though acting as a
court of the State of Delaware.

     (E) Each arbitrator shall not have, and shall not have had within the
three-year period ending on the date of his or her appointment, any significant
business dealings with, any of the parties or their Affiliates.

     (iv) In the event of a Policy Disagreement arising on or prior to the sixth
anniversary of the Closing Date:

     (A) There shall be a single arbitrator appointed by mutual agreement of the
parties within 7 days of the respondent’s receipt of claimant’s demand for
arbitration. If such arbitrator has not been appointed within such 7 day period,
such appointment shall be made by the AAA upon the written request of either
party within 7 days of such request.

     (B) The arbitrator shall have at least five years senior level experience
in the origination and purchase of student loans which are guaranteed by a
governmental agency.

     (C) The hearing shall be held no later than 90 days following the
appointment of the arbitrator.

     (D) Each party shall make a single, comprehensive business proposal in
writing setting forth its view of the appropriate resolution of the Policy
Disagreement. In resolving the Policy Disagreement, the arbitrator shall choose,
in its entirety and without modification,

56



--------------------------------------------------------------------------------



 



one or the other of the business proposals submitted by the parties. The
arbitrator shall not have any power to choose any other or compromise solution
to the Policy Disagreement, unless the parties otherwise agree in writing.

     (E) In determining which of the two business proposals to choose, the
arbitrator may take into account the business, financial and legal consequences
of the two business proposals on the parties, as well as on the Company and any
other factors that he or she deems relevant.

     (v) Each arbitrator shall not be, and shall not have been within the
three-year period ending on the date of his or her appointment, an officer,
director, employee, agent or attorney of or for, any of the parties or any of
their Affiliates.

     (vi) All awards for damages suffered by a non-defaulting party as a result
of the default of a defaulting party shall include interest at the prime rate
from time to time announced by The Chase Manhattan Bank, plus 2% per annum, from
the date such damages were suffered.

     (vii) Either party may, without inconsistency with this agreement, seek
from a court any interim or provisional relief that may be necessary to protect
the rights or property of that party, pending the establishment of the arbitral
tribunal.

     (viii) Judgment upon any arbitral award may be entered in any court of
competent jurisdiction in the United States of America.

     (ix) Each party waives any claim, right or entitlement to consequential,
punitive or exemplary damages (including any damages for lost profits) or any
other damages of any kind or nature in excess of compensatory damages, and any
arbitral panel is specifically divested of any power to award any damages in the
nature of consequential, punitive or exemplary damages or any other damages of
any kind or nature in excess of compensatory damages.

     (x) Each party shall bear its own costs and expenses and an equal share of
the arbitrators’ and administrative fees of arbitration.

     (xi) This Agreement and the rights and obligations of the parties shall
remain in full force and effect pending the award in any arbitration proceeding
hereunder.

57



--------------------------------------------------------------------------------



 



     (xii) All notices by one party to the other in connection with the
arbitration shall be in accordance with the provisions of Section 11.1 except
that no notice may be given by telecopy.

     (xiii) Except to the extent necessary in connection with a proceeding
relating to arbitration or to an arbitration award contemplated by this
Section 14.2, information concerning (A) the existence of an arbitration,
(B) any documentary or other evidence given by a party or witness in the
arbitration or (C) the arbitration award may not be disclosed by the tribunal
administrator, any arbitrators, any party or its counsel to any person or entity
not connected with the proceeding unless required to do so by law or by a court
or competent regulatory body, and then only to the extent of disclosing no more
than that which is legally required.

     (xiv) The arbitral tribunal may consolidate an arbitration under this
Agreement with any arbitration arising under or relating to the Venture
Agreements if the subject of the Legal Disputes thereunder arise out of or
relate essentially to the same set of facts or transactions. In any consolidated
proceedings, Sallie Mae and any or all of its Affiliates shall be treated as a
single party and Chase and any and all of its Affiliates shall be treated as a
single party. Such consolidated arbitration shall be determined by the arbitral
tribunal appointed for the arbitration proceeding that was commenced first in
time.

          Section 14.3. Effect. Except as herein otherwise specifically
provided, this Agreement shall be binding upon and inure to the benefit of the
parties and their legal representatives, successors and permitted assigns.

          Section 14.4. Pronouns and Number. Wherever from the context it
appears appropriate, each term stated in either the singular or the plural shall
include the singular and the plural, and pronouns stated in either the
masculine, feminine or neuter shall include the masculine, feminine and neuter.

          Section 14.5. Captions. Captions contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit or extend
the scope or intent of this Agreement or any provision hereof.

          Section 14.6. Partial Enforceability. If any provision of this
Agreement, or the application of such provision to any Person or circumstance,
shall be held invalid, the remainder of this Agreement, or the application of
such provision to Persons or circumstances other than those to which it is held
invalid, shall not be affected thereby.

58



--------------------------------------------------------------------------------



 



          Section 14.7. Counterparts. This Agreement may contain more than one
counterpart of the signature page and this Agreement may be executed by the
affixing of the signatures of each of the Members to one of such counterpart
signature pages. All of such counterpart signatures pages shall be read as
though one, and they shall have the same force and effect as though all of the
signers had signed a single signature page.

          Section 14.8. No Third Party Beneficiaries. Except as set forth in
Article VIII, this Agreement is solely for the benefit of the parties hereto and
shall not be deemed to confer upon any third party any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

          Section 14.9. Certain Indemnification. Each assigning Member,
Substituted Member and each assignee of any Interest in the Company (or any
portion thereof) shall indemnify and hold harmless the Company, each other
Member and every shareholder, partner, officer, director, employee or Affiliate
of each other Member who was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative by reason of or arising from
any actual or alleged misrepresentation, misstatement of facts or omission to
state facts made (or omitted to be made) by such indemnifying party in
connection with any Transfer of all or any part of any Interest in the Company,
against expenses for which the Company or such other Person has not otherwise
been reimbursed (including judgments, fines, amounts paid in settlement and
reasonable attorneys’ fees and disbursements) actually and reasonably incurred
by the indemnified party in connection with such action, suit or proceeding;
provided, however, that the foregoing indemnification shall not be valid as to
any Member who supplied the information which gave rise to any actual material
misrepresentation, misstatement of facts or omission to state facts.

          Section 14.10. Waiver of Partition. The Members hereby agree that the
Company Assets are not and will not be suitable for partition. Accordingly, each
Member hereby irrevocably waives any and all rights (if any) that such Member
may have to maintain any action for partition of any of such Company Assets.

          Section 14.11. Amendments and Actions to be in Writing. No provision
of this Agreement may be amended, modified or waived except by an instrument in
writing signed by all the Members. No action by a Majority in Interest of

59



--------------------------------------------------------------------------------



 



the Members shall be effective unless evidenced by an instrument in writing
signed by Members representing a Majority in Interest of the Members. No action
by the Board shall be effective unless evidenced by an instrument in writing
signed by Representatives representing the requisite number of Representatives
or unless the taking of such action by the requisite number of Representatives
is recorded in the minute book kept by the Secretary, and attested by the
Secretary or an Assistant Secretary and such minutes have approved by the
requisite number of Representatives at a duly constituted meeting.

60



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Agreement.

              TCB EDUCATION FIRST CORPORATION
 
       

  By:   /s/ William H. Hoefling

     

--------------------------------------------------------------------------------


      Name: William H. Hoefling

      Title: President
 
            STUDENT LOAN MARKETING ASSOCIATION
 
       

  By:   /s/ Lydia M. Marshall

     

--------------------------------------------------------------------------------


      Name: Lydia M. Marshall

      Title: Executive Vice President

61



--------------------------------------------------------------------------------



 



ANNEX A

CHASE TRADEMARKS

 



--------------------------------------------------------------------------------



 



ANNEX B

OTHER APPROVED PRODUCTS AND SERVICES

 



--------------------------------------------------------------------------------



 



ANNEX C

SALLIE MAE TRADEMARKS

 



--------------------------------------------------------------------------------



 



ANNEX D

VENTURE AGREEMENTS

 



--------------------------------------------------------------------------------



 



ANNEX E

CAPITAL CONTRIBUTIONS

         
TCB EDUCATION FIRST CORPORATION
  $ 1,000,000  
 
       
STUDENT LOAN MARKETING ASSOCIATION
  $ 1,000,000  

 



--------------------------------------------------------------------------------



 



ANNEX F

TERMS AND CONDITIONS FOR DUTCH AUCTION SALES

 



--------------------------------------------------------------------------------



 



EXHIBIT I

PRELIMINARY BUSINESS PLAN

 